
	

115 HR 88 EAH: Retirement, Savings, and Other Tax Relief Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		
		115th CONGRESS2d Session
		In the House of Representatives, U. S.,
		
			December 20, 2018
		
		HOUSE AMENDMENT TO SENATE AMENDMENT:
	
		
 That the House agree to the amendment of the Senate to the bill (H.R. 88) entitled An Act to modify the boundary of the Shiloh National Military Park located in Tennessee and Mississippi, to establish Parker’s Crossroads Battlefield as an affiliated area of the National Park System, and for other purposes., with the following
  In lieu of the matter proposed to be inserted by the amendment of the Senate, insert the following:
			
				ARetirement, Savings, and Other Tax Relief Act of 2018
					1.Short title, etc
 (a)Short titleThis division may be cited as the Retirement, Savings, and Other Tax Relief Act of 2018. (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of contentsThe table of contents for this division is as follows:  Sec. 1. Short title, etc. Title I—Disaster tax relief Sec. 101. Definitions. Sec. 102. Special disaster-related rules for use of retirement funds. Sec. 103. Employee retention credit for employers affected by qualified disasters. Sec. 104. Other disaster-related tax relief provisions. Sec. 105. Treatment of certain possessions. Sec. 106. Automatic extension of filing deadline. Title II—Retirement and savings Subtitle A—Expanding and preserving retirement savings Sec. 201. Multiple employer plans; pooled employer plans. Sec. 202. Rules relating to election of safe harbor 401(k) status. Sec. 203. Certain taxable non-tuition fellowship and stipend payments treated as compensation for IRA purposes. Sec. 204. Repeal of maximum age for traditional IRA contributions. Sec. 205. Qualified employer plans prohibited from making loans through credit cards and other similar arrangements. Sec. 206. Portability of lifetime income investments. Sec. 207. Treatment of custodial accounts on termination of section 403(b) plans. Sec. 208. Clarification of retirement income account rules relating to church-controlled organizations. Sec. 209. Increase in 10 percent cap for automatic enrollment safe harbor after 1st plan year. Sec. 210. Increase in credit limitation for small employer pension plan startup costs. Sec. 211. Small employer automatic enrollment credit. Sec. 212. Exemption from required minimum distribution rules for individuals with certain account balances. Sec. 213. Elective deferrals by members of the Ready Reserve of a reserve component of the Armed Forces. Subtitle B—Administrative improvements Sec. 221. Plan adopted by filing due date for year may be treated as in effect as of close of year. Sec. 222. Modification of nondiscrimination rules to protect older, longer service participants. Sec. 223. Fiduciary safe harbor for selection of lifetime income provider. Sec. 224. Disclosure regarding lifetime income. Sec. 225. Modification of PBGC premiums for CSEC plans. Subtitle C—Other Savings Provisions Sec. 231. Expansion of section 529 plans. Sec. 232. Penalty-free withdrawals from retirement plans for individuals in case of birth of child or adoption. Title III—Repeal or delay of certain health-related taxes Sec. 301. Extension of moratorium on medical device excise tax. Sec. 302. Delay in implementation of excise tax on high cost employer-sponsored health coverage. Sec. 303. Extension of suspension of annual fee on health insurance providers. Sec. 304. Repeal of excise tax on indoor tanning services. Title IV—Certain expiring provisions Sec. 401. Railroad track maintenance credit made permanent. Sec. 402. Biodiesel and renewable diesel provisions extended and phased out. Title V—Other provisions Sec. 501. Technical amendments relating to Public Law 115–97. Sec. 502. Clarification of treatment of veterans as specified group for purposes of the low-income housing tax credit. Sec. 503. Clarification of general public use requirement for qualified residential rental projects. Sec. 504. Floor plan financing applicable to certain trailers and campers. Sec. 505. Repeal of increase in unrelated business taxable income by disallowed fringe. Sec. 506. Certain purchases of employee-owned stock disregarded for purposes of foundation tax on excess business holdings. Sec. 507. Allowing 501(c)(3) organization to make statements relating to political campaign in ordinary course of carrying out its tax exempt purpose. Sec. 508. Charitable organizations permitted to make collegiate housing and infrastructure grants. Sec. 509. Restriction on regulation of contingency fees with respect to tax returns, etc. IDisaster tax relief 101.DefinitionsFor purposes of this title—
							(1)General definitions
 (A)Qualified disaster areaThe term qualified disaster area means the Hurricane Florence disaster area; the Hurricane Michael disaster area; the Typhoon Mangkhut disaster area; the Typhoon Yutu disaster area; the Mendocino wildfire disaster area; the Camp and Woolsey wildfire disaster area; the Kilauea volcanic eruption and earthquakes disaster area; the Hawaii severe storms, flooding, landslides, and mudslides disaster area; the Wisconsin severe storms, tornadoes, straight-line winds, flooding, and landslides disaster area; the Texas severe storms and flooding disaster area; the North Carolina tornado and severe storms disaster area; the Indiana severe storms and flooding disaster area; the Alabama severe storms and tornadoes disaster area; and the Tropical Storm Gita disaster area.
 (B)Qualified disaster zoneThe term qualified disaster zone means that portion of any qualified disaster area which is determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the qualified disaster with respect to such disaster area.
 (C)Qualified disasterThe term qualified disaster means, with respect to any qualified disaster area, the disaster by reason of which a major disaster was declared with respect to such area.
								(2)Hurricane Florence
 (A)Hurricane Florence disaster areaThe term Hurricane Florence disaster area means an area with respect to which a major disaster has been declared by the President on or before December 17, 2018, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Florence.
 (B)Incident beginning dateThe incident beginning date of Hurricane Florence is September 7, 2018. (C)Incident periodThe incident period of Hurricane Florence is the period beginning on the incident beginning date of Hurricane Florence and ending on October 8, 2018.
								(3)Hurricane Michael
 (A)Hurricane Michael disaster areaThe term Hurricane Michael disaster area means an area with respect to which a major disaster has been declared by the President on or before December 17, 2018, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Michael.
 (B)Incident beginning dateThe incident beginning date of Hurricane Michael is October 7, 2018. (C)Incident periodThe incident period of Hurricane Michael is the period beginning on the incident beginning date of Hurricane Michael and ending on October 23, 2018.
								(4)Typhoon Mangkhut
 (A)Typhoon Mangkhut disaster areaThe term Typhoon Mangkhut disaster area means an area with respect to which a major disaster has been declared by the President on or before December 17, 2018, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Typhoon Mangkhut.
 (B)Incident beginning dateThe incident beginning date of Typhoon Mangkhut is September 10, 2018. (C)Incident periodThe incident period of Typhoon Mangkhut is the period beginning on the incident beginning date of Typhoon Mangkhut and ending on September 11, 2018.
								(5)Typhoon Yutu
 (A)Typhoon Yutu disaster areaThe term Typhoon Yutu disaster area means an area with respect to which a major disaster has been declared by the President on or before December 17, 2018, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Typhoon Yutu.
 (B)Incident beginning dateThe incident beginning date of Typhoon Yutu is October 24, 2018. (C)Incident periodThe incident period of Typhoon Yutu is the period beginning on the incident beginning date of Typhoon Yutu and ending on October 26, 2018.
								(6)Mendocino wildfire
 (A)Mendocino wildfire disaster areaThe term Mendocino wildfire disaster area means an area with respect to which, during the period beginning on August 4, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the wildfire in California commonly known as the Mendocino wildfire of 2018 (including the Carr wildfire of 2018).
 (B)Incident beginning dateThe incident beginning date of the wildfires referred to in subparagraph (A) is July 23, 2018. (C)Incident periodThe incident period of the wildfires referred to in subparagraph (A) is the period beginning on the incident beginning date of such wildfires and ending on September 19, 2018.
								(7)Camp and Woolsey wildfires
 (A)Camp and Woolsey wildfire disaster areaThe term Camp and Woolsey wildfire disaster area means an area with respect to which, during the period beginning on November 12, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the wildfires in California commonly known as the Camp and Woolsey wildfires of 2018 (including the Hill wildfire of 2018).
 (B)Incident beginning dateThe incident beginning date of the wildfires referred to in subparagraph (A) is November 8, 2018. (C)Incident periodThe incident period of the wildfires referred to in subparagraph (A) is the period beginning on the incident beginning date of such wildfires and ending on November 25, 2018.
								(8)Kilauea volcanic eruption and earthquakes
 (A)Kilauea volcanic eruption and earthquakes disaster areaThe term Kilauea volcanic eruption and earthquakes disaster area means an area with respect to which, during the period beginning on May 11, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the Kilauea volcanic eruption and earthquakes occurring in Hawaii during the period beginning on May 3, 2018, and ending on August 17, 2018.
 (B)Incident beginning dateThe incident beginning date of the volcanic eruption and earthquakes referred to in subparagraph (A) is May 3, 2018.
 (C)Incident periodThe incident period of the volcanic eruption and earthquakes referred to in subparagraph (A) is the period beginning on the incident beginning date with respect to such eruption and earthquakes and ending on August 17, 2018.
								(9)Hawaii severe storms, flooding, landslides, and mudslides
 (A)Hawaii severe storms, flooding, landslides, and mudslides disaster areaThe term Hawaii severe storms, flooding, landslides, and mudslides disaster area means an area with respect to which, during the period beginning on May 8, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the severe storms, flooding, landslides, and mudslides occurring in Hawaii during the period beginning on April 13, 2018, and ending on April 16, 2018.
 (B)Incident beginning dateThe incident beginning date of the severe storms, flooding, landslides, and mudslides referred to in subparagraph (A) is April 13, 2018.
 (C)Incident periodThe incident period of the severe storms, flooding, landslides, and mudslides referred to in subparagraph (A) is the period beginning on the incident beginning date with respect to such severe storms, flooding, landslides, and mudslides and ending on April 16, 2018.
								(10)Wisconsin severe storms, tornadoes, straight-line winds, flooding, and landslides
 (A)Wisconsin severe storms, tornadoes, straight-line winds, flooding, and landslides disaster areaThe term Wisconsin severe storms, tornadoes, straight-line winds, flooding, and landslides disaster area means an area with respect to which, during the period beginning on October 18, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the severe storms, tornadoes, straight-line winds, flooding, and landslides occurring in Wisconsin during the period beginning on August 17, 2018, and ending on September 14, 2018.
 (B)Incident beginning dateThe incident beginning date of the severe storms, tornadoes, straight-line winds, flooding, and landslides referred to in subparagraph (A) is August 17, 2018.
 (C)Incident periodThe incident period of the severe storms, tornadoes, straight-line winds, flooding, and landslides referred to in subparagraph (A) is the period beginning on the incident beginning date with respect to such severe storms, tornadoes, straight-line winds, flooding, and landslides and ending on September 14, 2018.
								(11)Texas severe storms and flooding
 (A)Texas severe storms and flooding disaster areaThe term Texas severe storms and flooding disaster area means an area with respect to which, during the period beginning on July 6, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the severe storms and flooding occurring in Texas during the period beginning on June 19, 2018, and ending on July 13, 2018.
 (B)Incident beginning dateThe incident beginning date of the severe storms and flooding referred to in subparagraph (A) is June 19, 2018.
 (C)Incident periodThe incident period of the severe storms and flooding referred to in subparagraph (A) is the period beginning on the incident beginning date with respect to such severe storms and flooding and ending on July 13, 2018.
								(12)North Carolina tornado and severe storms
 (A)North Carolina tornado and severe storms disaster areaThe term North Carolina tornado and severe storms disaster area means an area with respect to which, during the period beginning on May 8, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the tornado and severe storms occurring in North Carolina on April 15, 2018.
 (B)Incident beginning date; incident periodThe incident beginning date, and the incident period, of the tornado and severe storms referred to in subparagraph (A) is April 15, 2018.
								(13)Indiana severe storms and flooding
 (A)Indiana severe storms and flooding disaster areaThe term Indiana severe storms and flooding disaster area means an area with respect to which, during the period beginning on May 4, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the severe storms and flooding occurring in Indiana during the period beginning on February 14, 2018, and ending on March 4, 2018.
 (B)Incident beginning dateThe incident beginning date of the severe storms and flooding referred to in subparagraph (A) is February 14, 2018.
 (C)Incident periodThe incident period of the severe storms and flooding referred to in subparagraph (A) is the period beginning on the incident beginning date with respect to such severe storms and flooding and ending on March 4, 2018.
								(14)Alabama severe storms and tornadoes
 (A)Alabama severe storms and tornadoes disaster areaThe term Alabama severe storms and tornadoes disaster area means an area with respect to which, during the period beginning on April 26, 2018, and ending on December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the severe storms and tornadoes occurring in Alabama during the period beginning on March 19, 2018, and ending on March 20, 2018.
 (B)Incident beginning dateThe incident beginning date of the severe storms and tornadoes referred to in subparagraph (A) is March 19, 2018.
 (C)Incident periodThe incident period of the severe storms and tornadoes referred to in subparagraph (A) is the period beginning on the incident beginning date with respect to such severe storms and tornadoes and ending on March 20, 2018.
								(15)Tropical Storm Gita
 (A)Tropical Storm Gita disaster areaThe term Tropical Storm Gita disaster area means an area with respect to which a major disaster has been declared by the President on or before December 17, 2018, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Tropical Storm Gita.
 (B)Incident beginning dateThe incident beginning date of Tropical Storm Gita is February 7, 2018. (C)Incident periodThe incident period of Tropical Storm Gita is the period beginning on the incident beginning date of Tropical Storm Gita and ending on February 12, 2018.
								102.Special disaster-related rules for use of retirement funds
							(a)Tax-Favored withdrawals from retirement plans
 (1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified disaster distribution.
								(2)Aggregate dollar limitation
 (A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified disaster distributions for any taxable year shall not exceed the excess (if any) of—
 (i)$100,000, over (ii)the aggregate amounts treated as qualified disaster distributions received by such individual for all prior taxable years.
 (B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified disaster distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified disaster distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000.
 (C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986.
 (D)Special rule for individuals affected by more than one disasterThe limitation of subparagraph (A) shall be applied separately with respect to distributions made with respect to each qualified disaster which is described in a separate paragraph of section 101.
									(3)Amount distributed may be repaid
 (A)In generalAny individual who receives a qualified disaster distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be.
 (B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (C)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified disaster distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (4)DefinitionsFor purposes of this subsection— (A)Qualified disaster distributionExcept as provided in paragraph (2), the term qualified disaster distribution means any distribution from an eligible retirement plan made on or after the incident beginning date of a qualified disaster and before January 1, 2020, to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster.
 (B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986.
									(5)Income inclusion spread over 3-year period
 (A)In generalIn the case of any qualified disaster distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year.
 (B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.
									(6)Special rules
 (A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified disaster distributions shall not be treated as eligible rollover distributions.
 (B)Qualified disaster distributions treated as meeting plan distribution requirementsFor purposes the Internal Revenue Code of 1986, a qualified disaster distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(I), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code.
									(b)Recontributions of withdrawals for home purchases
								(1)Recontributions
 (A)In generalAny individual who received a qualified distribution may, during the applicable period, make 1 or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be.
 (B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection.
 (2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution— (A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986,
 (B)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and
 (C)which was received on or after January 1, 2018, and before the date which is 30 days after the last day of the incident period of such qualified disaster.
 (3)Applicable periodFor purposes of this subsection, the term applicable period means, in the case of a principal residence in a qualified disaster area with respect to any qualified disaster, the period beginning on the incident beginning date of such qualified disaster and ending on February 28, 2019.
								(c)Loans from qualified plans
 (1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the period beginning on the date of the enactment of this Act and ending on December 31, 2019—
 (A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and (B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.
 (2)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan on or after the incident beginning date (of such qualified disaster) from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)—
 (A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on the incident beginning date of such qualified disaster and ending on December 31, 2019, such due date shall be delayed for 1 year,
 (B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under paragraph (1) and any interest accruing during such delay, and
 (C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) of this paragraph shall be disregarded.
 (3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual— (A)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and
 (B)who has sustained an economic loss by reason of such qualified disaster. (d)Provisions relating to plan amendments (1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).
								(2)Amendments to which subsection applies
 (A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— (i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and
 (ii)on or before the last day of the first plan year beginning on or after January 1, 2020, or such later date as the Secretary may prescribe.
										In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of
			 1986), clause (ii) shall be applied by substituting the date which is 2
 years after the date otherwise applied under clause (ii).(B)ConditionsThis subsection shall not apply to any amendment unless— (i)during the period—
 (I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and
 (II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),
 the plan or contract is operated as if such plan or contract amendment were in effect, and(ii)such plan or contract amendment applies retroactively for such period. 103.Employee retention credit for employers affected by qualified disasters (a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the 2018 qualified disaster employee retention credit shall be treated as a credit listed in subsection (b) of such section. For purposes of this subsection, the 2018 qualified disaster employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. For purposes of the preceding sentence, the amount of qualified wages which may be taken into account with respect to any individual shall not exceed $6,000.
 (b)DefinitionsFor purposes of this section— (1)Eligible employerThe term eligible employer means any employer—
 (A)which conducted an active trade or business in a qualified disaster zone at any time during the incident period of the qualified disaster with respect to such qualified disaster zone, and
 (B)with respect to whom the trade or business described in subparagraph (A) is inoperable at any time after the incident beginning date of such qualified disaster, and before January 1, 2019, as a result of damage sustained by reason of such qualified disaster.
 (2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment at any time during the incident period of the qualified disaster referred to in paragraph (1) with such eligible employer was in the qualified disaster zone referred to in such paragraph.
 (3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee at any time after the incident beginning date of the qualified disaster referred to in paragraph (1), and before January 1, 2019, which occurs during the period—
 (A)beginning on the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee immediately before the qualified disaster referred to in such paragraph, and
 (B)ending on the date on which such trade or business has resumed significant operations at such principal place of employment.
									Such term shall include wages paid without regard to whether the employee performs no services,
			 performs services at a different place of employment than such principal
			 place of employment, or performs services at such principal place of
 employment before significant operations have resumed.(c)Certain rules to applyFor purposes of this subsection, rules similar to the rules of sections 51(i)(1), 52, and 280C(a), of the Internal Revenue Code of 1986, shall apply.
 (d)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this subsection for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period.
							104.Other disaster-related tax relief provisions
							(a)Temporary suspension of limitations on charitable contributions
 (1)In generalExcept as otherwise provided in paragraph (2), subsection (b) of section 170 of the Internal Revenue Code of 1986 shall not apply to qualified contributions and such contributions shall not be taken into account for purposes of applying subsections (b) and (d) of such section to other contributions.
 (2)Treatment of excess contributionsFor purposes of section 170 of the Internal Revenue Code of 1986— (A)IndividualsIn the case of an individual—
 (i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer's contribution base (as defined in subparagraph (H) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code.
 (ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of clause (i), such excess shall be added to the excess described in the portion of subparagraph (A) of such section which precedes clause (i) thereof for purposes of applying such section.
 (B)CorporationsIn the case of a corporation— (i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph.
 (ii)CarryoverRules similar to the rules of subparagraph (A)(ii) shall apply for purposes of this subparagraph. (3)Qualified contributions (A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) if—
 (i)such contribution— (I)is paid during the period beginning on February 7, 2018, and ending on December 31, 2018, in cash to an organization described in section 170(b)(1)(A) of such Code, and
 (II)is made for relief efforts in one or more qualified disaster areas, (ii)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in clause (i)(II), and
 (iii)the taxpayer has elected the application of this subsection with respect to such contribution. (B)ExceptionSuch term shall not include a contribution by a donor if the contribution is—
 (i)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986, or (ii)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code).
 (C)Application of election to partnerships and S corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(iii) shall be made separately by each partner or shareholder.
									(b)Special rules for qualified disaster-related personal casualty losses
 (1)In generalIf an individual has a net disaster loss for any taxable year— (A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of—
 (i)such net disaster loss, and (ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual,
 (B)section 165(h)(1) of such Code shall be applied by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009), (C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and
 (D)section 56(b)(1)(E) of such Code shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph.
 (2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986).
 (3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in a qualified disaster area on or after the incident beginning date of the qualified disaster to which such area relates, and which are attributable to such qualified disaster.
								(c)Special rule for determining earned income
 (1)In generalIn the case of a qualified individual, if the earned income of the taxpayer for the applicable taxable year is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting—
 (A)such earned income for the preceding taxable year, for (B)such earned income for the applicable taxable year.
 (2)Qualified individualFor purposes of this subsection, the term qualified individual means any individual whose principal place of abode at any time during the incident period of any qualified disaster was located—
 (A)in the qualified disaster zone with respect to such qualified disaster, or (B)in the qualified disaster area with respect to such qualified disaster (but outside the qualified disaster zone with respect to such qualified disaster) and such individual was displaced from such principal place of abode by reason of such qualified disaster.
 (3)Applicable taxable yearThe term applicable taxable year means, with respect to any qualified individual, any taxable year which includes any day during the incident period of the qualified disaster to which the qualified disaster area referred to in paragraph (2) relates.
 (4)Earned incomeFor purposes of this subsection, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986. (5)Special rules (A)Application to joint returnsFor purposes of paragraph (1), in the case of a joint return for an applicable taxable year—
 (i)such paragraph shall apply if either spouse is a qualified individual, and (ii)the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year.
 (B)Uniform application of electionAny election made under paragraph (1) shall apply with respect to both sections 24(d) and 32 of the Internal Revenue Code of 1986.
 (C)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to paragraph (1) shall be treated as a mathematical or clerical error.
 (D)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under paragraph (1).
									105.Treatment of certain possessions
 (a)Payments to Guam and the Commonwealth of the Northern Mariana IslandsThe Secretary of the Treasury shall pay to Guam and the Commonwealth of the Northern Mariana Islands amounts equal to the loss to that possession by reason of the application of the provisions of this title. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.
							(b)Payments to American Samoa
 (1)In generalThe Secretary of the Treasury shall pay to American Samoa amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits that would have been provided to residents of American Samoa by reason of the provisions of this title if a mirror code tax system had been in effect in American Samoa. The preceding sentence shall not apply unless American Samoa has a plan, which has been approved by the Secretary of the Treasury, under which American Samoa will promptly distribute such payments to its residents.
 (2)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.
 (c)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.
							106.Automatic extension of filing deadline
 (a)In generalSection 7508A is amended by adding at the end the following new subsection:  (d)Mandatory 60-day extensionIn the case of—
 (1)any individual whose principal place of abode is in a disaster area (as defined in section 165(i)(5)(B)), and
 (2)any taxpayer if the taxpayer’s principal place of business (other than the business of performing services of an employee) is located in a disaster area (as so defined),
										the period beginning on the earliest incident date specified in the declaration to which such area
			 relates and ending on the date which is 60 days after the latest incident
			 date so specified shall be disregarded in the same manner as a period
			 specified under subsection (a)..
 (b)Effective dateThe amendment made by this section shall apply to Federally declared disasters declared after December 31, 2017.
							IIRetirement and savings
						AExpanding and preserving retirement savings
							201.Multiple employer plans; pooled employer plans
								(a)Qualification requirements
 (1)In generalSection 413 is amended by adding at the end the following new subsection:  (e)Application of qualification requirements for certain multiple employer plans with pooled plan providers (1)In generalExcept as provided in paragraph (2), if a defined contribution plan to which subsection (c) applies—
 (A)is maintained by employers which have a common interest other than having adopted the plan, or (B)in the case of a plan not described in subparagraph (A), has a pooled plan provider,
													then the plan shall not be treated as failing to meet the requirements under this title applicable
			 to a plan described in section 401(a) or to a plan that consists of
			 individual retirement accounts described in section 408 (including by
			 reason of subsection (c) thereof), whichever is applicable, merely because
			 one or more employers of employees covered by the plan fail to take such
			 actions as are required of such employers for the plan to meet such
			 requirements.(2)Limitations
 (A)In generalParagraph (1) shall not apply to any plan unless the terms of the plan provide that in the case of any employer in the plan failing to take the actions described in paragraph (1)—
 (i)the assets of the plan attributable to employees of such employer (or beneficiaries of such employees) will be transferred to a plan maintained only by such employer (or its successor), to an eligible retirement plan as defined in section 402(c)(8)(B) for each individual whose account is transferred, or to any other arrangement that the Secretary determines is appropriate, unless the Secretary determines it is in the best interests of the employees of such employer (and the beneficiaries of such employees) to retain the assets in the plan, and
 (ii)such employer (and not the plan with respect to which the failure occurred or any other employer in such plan) shall, except to the extent provided by the Secretary, be liable for any liabilities with respect to such plan attributable to employees of such employer (or beneficiaries of such employees).
 (B)Failures by pooled plan providersIf the pooled plan provider of a plan described in paragraph (1)(B) does not perform substantially all of the administrative duties which are required of the provider under paragraph (3)(A)(i) for any plan year, the Secretary may provide that the determination as to whether the plan meets the requirements under this title applicable to a plan described in section 401(a) or to a plan that consists of individual retirement accounts described in section 408 (including by reason of subsection (c) thereof), whichever is applicable, shall be made in the same manner as would be made without regard to paragraph (1).
													(3)Pooled plan provider
 (A)In generalFor purposes of this subsection, the term pooled plan provider means, with respect to any plan, a person who— (i)is designated by the terms of the plan as a named fiduciary (within the meaning of section 402(a)(2) of the Employee Retirement Income Security Act of 1974), as the plan administrator, and as the person responsible to perform all administrative duties (including conducting proper testing with respect to the plan and the employees of each employer in the plan) which are reasonably necessary to ensure that—
 (I)the plan meets any requirement applicable under the Employee Retirement Income Security Act of 1974 or this title to a plan described in section 401(a) or to a plan that consists of individual retirement accounts described in section 408 (including by reason of subsection (c) thereof), whichever is applicable, and
 (II)each employer in the plan takes such actions as the Secretary or such person determines are necessary for the plan to meet the requirements described in subclause (I), including providing to such person any disclosures or other information which the Secretary may require or which such person otherwise determines are necessary to administer the plan or to allow the plan to meet such requirements,
 (ii)registers as a pooled plan provider with the Secretary, and provides such other information to the Secretary as the Secretary may require, before beginning operations as a pooled plan provider,
 (iii)acknowledges in writing that such person is a named fiduciary (within the meaning of section 402(a)(2) of the Employee Retirement Income Security Act of 1974), and the plan administrator, with respect to the plan, and
 (iv)is responsible for ensuring that all persons who handle assets of, or who are fiduciaries of, the plan are bonded in accordance with section 412 of the Employee Retirement Income Security Act of 1974.
 (B)Audits, examinations and investigationsThe Secretary may perform audits, examinations, and investigations of pooled plan providers as may be necessary to enforce and carry out the purposes of this subsection.
 (C)Aggregation rulesFor purposes of this paragraph, in determining whether a person meets the requirements of this paragraph to be a pooled plan provider with respect to any plan, all persons who perform services for the plan and who are treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as one person.
 (D)Treatment of employers as plan sponsorsExcept with respect to the administrative duties of the pooled plan provider described in subparagraph (A)(i), each employer in a plan which has a pooled plan provider shall be treated as the plan sponsor with respect to the portion of the plan attributable to employees of such employer (or beneficiaries of such employees).
 (4)GuidanceThe Secretary shall issue such guidance as the Secretary determines appropriate to carry out this subsection, including guidance—
 (A)to identify the administrative duties and other actions required to be performed by a pooled plan provider under this subsection,
 (B)which describes the procedures to be taken to terminate a plan which fails to meet the requirements to be a plan described in paragraph (1), including the proper treatment of, and actions needed to be taken by, any employer in the plan and the assets and liabilities of the plan attributable to employees of such employer (or beneficiaries of such employees), and
 (C)identifying appropriate cases to which the rules of paragraph (2)(A) will apply to employers in the plan failing to take the actions described in paragraph (1).
													The Secretary shall take into account under subparagraph (C) whether the failure of an employer or
			 pooled plan provider to provide any disclosures or other information, or
			 to take any other action, necessary to administer a plan or to allow a
			 plan to meet requirements applicable to the plan under section 401(a) or
			 408, whichever is applicable, has continued over a period of time that
 demonstrates a lack of commitment to compliance.(5)Model planThe Secretary shall publish model plan language which meets the requirements of this subsection and of paragraphs (43) and (44) of section 3 of the Employee Retirement Income Security Act of 1974 and which may be adopted in order for a plan to be treated as a plan described in paragraph (1)(B)..
 (2)Conforming amendmentSection 413(c)(2) is amended by striking section 401(a) and inserting sections 401(a) and 408(c). (3)Technical amendmentSection 408(c) is amended by inserting after paragraph (2) the following new paragraph:
										
 (3)There is a separate accounting for any interest of an employee or member (or spouse of an employee or member) in a Roth IRA..
 (b)No common interest required for pooled employer plansSection 3(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(2)) is amended by adding at the end the following:
									
 (C)A pooled employer plan shall be treated as— (i)a single employee pension benefit plan or single pension plan; and
 (ii)a plan to which section 210(a) applies.. (c)Pooled employer plan and provider defined (1)In generalSection 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) is amended by adding at the end the following:
										
											(43)Pooled employer plan
 (A)In generalThe term pooled employer plan means a plan— (i)which is an individual account plan established or maintained for the purpose of providing benefits to the employees of 2 or more employers;
 (ii)which is a plan described in section 401(a) of the Internal Revenue Code of 1986 which includes a trust exempt from tax under section 501(a) of such Code or a plan that consists of individual retirement accounts described in section 408 of such Code (including by reason of subsection (c) thereof); and
 (iii)the terms of which meet the requirements of subparagraph (B). Such term shall not include a plan maintained by employers which have a common interest other than having adopted the plan.(B)Requirements for plan termsThe requirements of this subparagraph are met with respect to any plan if the terms of the plan—
 (i)designate a pooled plan provider and provide that the pooled plan provider is a named fiduciary of the plan;
 (ii)designate one or more trustees meeting the requirements of section 408(a)(2) of the Internal Revenue Code of 1986 (other than an employer in the plan) to be responsible for collecting contributions to, and holding the assets of, the plan and require such trustees to implement written contribution collection procedures that are reasonable, diligent, and systematic;
 (iii)provide that each employer in the plan retains fiduciary responsibility for— (I)the selection and monitoring in accordance with section 404(a) of the person designated as the pooled plan provider and any other person who, in addition to the pooled plan provider, is designated as a named fiduciary of the plan; and
 (II)to the extent not otherwise delegated to another fiduciary by the pooled plan provider and subject to the provisions of section 404(c), the investment and management of the portion of the plan’s assets attributable to the employees of the employer (or beneficiaries of such employees);
 (iv)provide that employers in the plan, and participants and beneficiaries, are not subject to unreasonable restrictions, fees, or penalties with regard to ceasing participation, receipt of distributions, or otherwise transferring assets of the plan in accordance with section 208 or paragraph (44)(C)(i)(II);
 (v)require— (I)the pooled plan provider to provide to employers in the plan any disclosures or other information which the Secretary may require, including any disclosures or other information to facilitate the selection or any monitoring of the pooled plan provider by employers in the plan; and
 (II)each employer in the plan to take such actions as the Secretary or the pooled plan provider determines are necessary to administer the plan or for the plan to meet any requirement applicable under this Act or the Internal Revenue Code of 1986 to a plan described in section 401(a) of such Code or to a plan that consists of individual retirement accounts described in section 408 of such Code (including by reason of subsection (c) thereof), whichever is applicable, including providing any disclosures or other information which the Secretary may require or which the pooled plan provider otherwise determines are necessary to administer the plan or to allow the plan to meet such requirements; and
 (vi)provide that any disclosure or other information required to be provided under clause (v) may be provided in electronic form and will be designed to ensure only reasonable costs are imposed on pooled plan providers and employers in the plan.
 (C)ExceptionsThe term pooled employer plan does not include— (i)a multiemployer plan; or
 (ii)a plan established before the date of the enactment of the Retirement, Savings, and Other Tax Relief Act of 2018 unless the plan administrator elects that the plan will be treated as a pooled employer plan and the plan meets the requirements of this title applicable to a pooled employer plan established on or after such date.
 (D)Treatment of employers as plan sponsorsExcept with respect to the administrative duties of the pooled plan provider described in paragraph (44)(A)(i), each employer in a pooled employer plan shall be treated as the plan sponsor with respect to the portion of the plan attributable to employees of such employer (or beneficiaries of such employees).
												(44)Pooled plan provider
 (A)In generalThe term pooled plan provider means a person who— (i)is designated by the terms of a pooled employer plan as a named fiduciary, as the plan administrator, and as the person responsible for the performance of all administrative duties (including conducting proper testing with respect to the plan and the employees of each employer in the plan) which are reasonably necessary to ensure that—
 (I)the plan meets any requirement applicable under this Act or the Internal Revenue Code of 1986 to a plan described in section 401(a) of such Code or to a plan that consists of individual retirement accounts described in section 408 of such Code (including by reason of subsection (c) thereof), whichever is applicable; and
 (II)each employer in the plan takes such actions as the Secretary or pooled plan provider determines are necessary for the plan to meet the requirements described in subclause (I), including providing the disclosures and information described in paragraph (43)(B)(v)(II);
 (ii)registers as a pooled plan provider with the Secretary, and provides to the Secretary such other information as the Secretary may require, before beginning operations as a pooled plan provider;
 (iii)acknowledges in writing that such person is a named fiduciary, and the plan administrator, with respect to the pooled employer plan; and
 (iv)is responsible for ensuring that all persons who handle assets of, or who are fiduciaries of, the pooled employer plan are bonded in accordance with section 412.
 (B)Audits, examinations and investigationsThe Secretary may perform audits, examinations, and investigations of pooled plan providers as may be necessary to enforce and carry out the purposes of this paragraph and paragraph (43).
 (C)GuidanceThe Secretary shall issue such guidance as the Secretary determines appropriate to carry out this paragraph and paragraph (43), including guidance—
 (i)to identify the administrative duties and other actions required to be performed by a pooled plan provider under either such paragraph; and
 (ii)which requires in appropriate cases that if an employer in the plan fails to take the actions required under subparagraph (A)(i)(II)—
 (I)the assets of the plan attributable to employees of such employer (or beneficiaries of such employees) are transferred to a plan maintained only by such employer (or its successor), to an eligible retirement plan as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986 for each individual whose account is transferred, or to any other arrangement that the Secretary determines is appropriate in such guidance; and
 (II)such employer (and not the plan with respect to which the failure occurred or any other employer in such plan) shall, except to the extent provided in such guidance, be liable for any liabilities with respect to such plan attributable to employees of such employer (or beneficiaries of such employees).
														The Secretary shall take into account under clause (ii) whether the failure of an employer or
			 pooled plan provider to provide any disclosures or other information, or
			 to take any other action, necessary to administer a plan or to allow a
			 plan to meet requirements described in subparagraph (A)(i)(II) has
			 continued over a period of time that demonstrates a lack of commitment to
			 compliance. The Secretary may waive the requirements of subclause (ii)(I)
			 in appropriate circumstances if the Secretary determines it is in the best
			 interests of the employees of the employer referred to in such clause (and
			 the beneficiaries of such employees) to retain the assets in the plan with
 respect to which the employer's failure occurred.(D)Aggregation rulesFor purposes of this paragraph, in determining whether a person meets the requirements of this paragraph to be a pooled plan provider with respect to any plan, all persons who perform services for the plan and who are treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as one person..
 (2)Bonding requirements for pooled employer plansThe last sentence of section 412(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1112(a)) is amended by inserting or in the case of a pooled employer plan (as defined in section 3(43)) after section 407(d)(1)).
 (3)Conforming and technical amendmentsSection 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) is amended— (A)in paragraph (16)(B)—
 (i)by striking or at the end of clause (ii); and (ii)by striking the period at the end and inserting , or (iv) in the case of a pooled employer plan, the pooled plan provider.; and
 (B)by striking the second paragraph (41). (d)Pooled employer and multiple employer plan reporting (1)Additional informationSection 103 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1023) is amended—
 (A)in subsection (a)(1)(B), by striking applicable subsections (d), (e), and (f) and inserting applicable subsections (d), (e), (f), and (g); and (B)by amending subsection (g) to read as follows:
											
 (g)Additional information with respect to pooled employer and multiple employer plansAn annual report under this section for a plan year shall include— (1)with respect to any plan to which section 210(a) applies (including a pooled employer plan), a list of employers in the plan, a good faith estimate of the percentage of total contributions made by such employers during the plan year, and the aggregate account balances attributable to each employer in the plan (determined as the sum of the account balances of the employees of such employer (and the beneficiaries of such employees)); and
 (2)with respect to a pooled employer plan, the identifying information for the person designated under the terms of the plan as the pooled plan provider..
 (2)Simplified annual reportsSection 104(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024(a)) is amended by striking paragraph (2)(A) and inserting the following:
										
											(2)
 (A)With respect to annual reports required to be filed with the Secretary under this part, the Secretary may by regulation prescribe simplified annual reports for any pension plan that—
 (i)covers fewer than 100 participants; or (ii)is a plan described in section 210(a) that covers fewer than 1,000 participants, but only if no single employer in the plan has 100 or more participants covered by the plan..
									(e)Effective date
 (1)In generalThe amendments made by this section shall apply to plan years beginning after December 31, 2019. (2)Rule of constructionNothing in the amendments made by subsection (a) shall be construed as limiting the authority of the Secretary of the Treasury or the Secretary's delegate (determined without regard to such amendments) to provide for the proper treatment of a failure to meet any requirement applicable under the Internal Revenue Code of 1986 with respect to one employer (and its employees) in a multiple employer plan.
									202.Rules relating to election of safe harbor 401(k) status
								(a)Limitation of annual safe harbor notice to matching contribution plans
 (1)In generalSection 401(k)(12)(A) is amended by striking if such arrangement and all that follows and inserting  if such arrangement—(i)meets the contribution requirements of subparagraph (B) and the notice requirements of subparagraph (D), or
 (ii)meets the contribution requirements of subparagraph (C).. (2)Automatic contribution arrangementsSection 401(k)(13)(B) is amended by striking means and all that follows and inserting
										
 means a cash or deferred arrangement—(i)which is described in subparagraph (D)(i)(I) and meets the applicable requirements of subparagraphs (C) through (E), or
 (ii)which is described in subparagraph (D)(i)(II) and meets the applicable requirements of subparagraphs (C) and (D)..
 (b)Nonelective contributionsSection 401(k)(12) is amended by redesignating subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E) the following new subparagraph:
									
										(F)Timing of plan amendment for employer making nonelective contributions
 (i)In generalExcept as provided in clause (ii), a plan may be amended after the beginning of a plan year to provide that the requirements of subparagraph (C) shall apply to the arrangement for the plan year, but only if the amendment is adopted—
 (I)at any time before the 30th day before the close of the plan year, or (II)at any time before the last day under paragraph (8)(A) for distributing excess contributions for the plan year.
 (ii)Exception where plan provided for matching contributionsClause (i) shall not apply to any plan year if the plan provided at any time during the plan year that the requirements of subparagraph (B) or paragraph (13)(D)(i)(I) applied to the plan year.
 (iii)4-percent contribution requirementClause (i)(II) shall not apply to an arrangement unless the amount of the contributions described in subparagraph (C) which the employer is required to make under the arrangement for the plan year with respect to any employee is an amount equal to at least 4 percent of the employee's compensation..
 (c)Automatic contribution arrangementsSection 401(k)(13) is amended by adding at the end the following:  (F)Timing of plan amendment for employer making nonelective contributions (i)In generalExcept as provided in clause (ii), a plan may be amended after the beginning of a plan year to provide that the requirements of subparagraph (D)(i)(II) shall apply to the arrangement for the plan year, but only if the amendment is adopted—
 (I)at any time before the 30th day before the close of the plan year, or (II)at any time before the last day under paragraph (8)(A) for distributing excess contributions for the plan year.
 (ii)Exception where plan provided for matching contributionsClause (i) shall not apply to any plan year if the plan provided at any time during the plan year that the requirements of subparagraph (D)(i)(I) or paragraph (12)(B) applied to the plan year.
 (iii)4-percent contribution requirementClause (i)(II) shall not apply to an arrangement unless the amount of the contributions described in subparagraph (D)(i)(II) which the employer is required to make under the arrangement for the plan year with respect to any employee is an amount equal to at least 4 percent of the employee's compensation..
 (d)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2018. 203.Certain taxable non-tuition fellowship and stipend payments treated as compensation for IRA purposes (a)In generalSection 219(f)(1) is amended by adding at the end the following: The term compensation shall include any amount included in gross income and paid to an individual to aid the individual in the pursuit of graduate or postdoctoral study..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 204.Repeal of maximum age for traditional IRA contributions (a)In generalSection 219(d) is amended by striking paragraph (1).
 (b)Conforming amendmentSection 408A(c) is amended by striking paragraph (4) and by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 (c)Effective dateThe amendments made by this section shall apply to contributions made for taxable years beginning after December 31, 2018.
								205.Qualified employer plans prohibited from making loans through credit cards and other similar
			 arrangements
 (a)In generalSection 72(p)(2) is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph:
									
 (D)Prohibition of loans through credit cards and other similar arrangementsNotwithstanding subparagraph (A), paragraph (1) shall apply to any loan which is made through the use of any credit card or any other similar arrangement..
 (b)Effective dateThe amendments made by subsection (a) shall apply to loans made after the date of the enactment of this Act.
								206.Portability of lifetime income investments
 (a)In generalSection 401(a) is amended by inserting after paragraph (37) the following new paragraph:  (38)Portability of lifetime income investments (A)In generalExcept as may be otherwise provided by regulations, a trust forming part of a defined contribution plan shall not be treated as failing to constitute a qualified trust under this section solely by reason of allowing—
 (i)qualified distributions of a lifetime income investment, or (ii)distributions of a lifetime income investment in the form of a qualified plan distribution annuity contract,
												on or after the date that is 90 days prior to the date on which such lifetime income investment is
 no longer authorized to be held as an investment option under the plan.(B)DefinitionsFor purposes of this subsection— (i)the term qualified distribution means a direct trustee-to-trustee transfer described in paragraph (31)(A) to an eligible retirement plan (as defined in section 402(c)(8)(B)),
 (ii)the term lifetime income investment means an investment option which is designed to provide an employee with election rights— (I)which are not uniformly available with respect to other investment options under the plan, and
 (II)which are to a lifetime income feature available through a contract or other arrangement offered under the plan (or under another eligible retirement plan (as so defined), if paid by means of a direct trustee-to-trustee transfer described in paragraph (31)(A) to such other eligible retirement plan),
 (iii)the term lifetime income feature means— (I)a feature which guarantees a minimum level of income annually (or more frequently) for at least the remainder of the life of the employee or the joint lives of the employee and the employee’s designated beneficiary, or
 (II)an annuity payable on behalf of the employee under which payments are made in substantially equal periodic payments (not less frequently than annually) over the life of the employee or the joint lives of the employee and the employee’s designated beneficiary, and
 (iv)the term qualified plan distribution annuity contract means an annuity contract purchased for a participant and distributed to the participant by a plan or contract described in subparagraph (B) of section 402(c)(8) (without regard to clauses (i) and (ii) thereof)..
								(b)Cash or deferred arrangement
 (1)In generalSection 401(k)(2)(B)(i) is amended by striking or at the end of subclause (IV), by striking and at the end of subclause (V) and inserting or, and by adding at the end the following new subclause:  (VI)except as may be otherwise provided by regulations, with respect to amounts invested in a lifetime income investment (as defined in subsection (a)(38)(B)(ii)), the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the arrangement, and.
 (2)Distribution requirementSection 401(k)(2)(B), as amended by paragraph (1), is amended by striking and at the end of clause (i), by striking the semicolon at the end of clause (ii) and inserting , and, and by adding at the end the following new clause:  (iii)except as may be otherwise provided by regulations, in the case of amounts described in clause (i)(VI), will be distributed only in the form of a qualified distribution (as defined in subsection (a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in subsection (a)(38)(B)(iv)),.
									(c)Section 403(b) plans
 (1)Annuity contractsSection 403(b)(11) is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , or, and by inserting after subparagraph (C) the following new subparagraph:
										
 (D)except as may be otherwise provided by regulations, with respect to amounts invested in a lifetime income investment (as defined in section 401(a)(38)(B)(ii))—
 (i)on or after the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the contract, and
 (ii)in the form of a qualified distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in section 401(a)(38)(B)(iv))..
 (2)Custodial accountsSection 403(b)(7)(A) is amended by striking if— and all that follows and inserting  if the amounts are to be invested in regulated investment company stock to be held in that custodial account, and under the custodial account—(i)no such amounts may be paid or made available to any distributee (unless such amount is a distribution to which section 72(t)(2)(G) applies) before—
 (I)the employee dies, (II)the employee attains age 59½,
 (III)the employee has a severance from employment, (IV)the employee becomes disabled (within the meaning of section 72(m)(7)),
 (V)in the case of contributions made pursuant to a salary reduction agreement (within the meaning of section 3121(a)(5)(D)), the employee encounters financial hardship, or
 (VI)except as may be otherwise provided by regulations, with respect to amounts invested in a lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the contract, and
 (ii)in the case of amounts described in clause (i)(VI), such amounts will be distributed only in the form of a qualified distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in section 401(a)(38)(B)(iv))..
									(d)Eligible deferred compensation plans
 (1)In generalSection 457(d)(1)(A) is amended by striking or at the end of clause (ii), by inserting or at the end of clause (iii), and by adding after clause (iii) the following:  (iv)except as may be otherwise provided by regulations, in the case of a plan maintained by an employer described in subsection (e)(1)(A), with respect to amounts invested in a lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the plan,.
 (2)Distribution requirementSection 457(d)(1) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by inserting after subparagraph (C) the following new subparagraph:
										
 (D)except as may be otherwise provided by regulations, in the case of amounts described in subparagraph (A)(iv), such amounts will be distributed only in the form of a qualified distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in section 401(a)(38)(B)(iv))..
 (e)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2018. 207.Treatment of custodial accounts on termination of section 403(b) plansNot later than six months after the date of enactment of this Act, the Secretary of the Treasury shall issue guidance to provide that, if an employer terminates the plan under which amounts are contributed to a custodial account under subparagraph (A) of section 403(b)(7), the plan administrator or custodian may distribute an individual custodial account in kind to a participant or beneficiary of the plan and the distributed custodial account shall be maintained by the custodian on a tax-deferred basis as a section 403(b)(7) custodial account, similar to the treatment of fully-paid individual annuity contracts under Revenue Ruling 2011–7, until amounts are actually paid to the participant or beneficiary. The guidance shall provide further (i) that the section 403(b)(7) status of the distributed custodial account is generally maintained if the custodial account thereafter adheres to the requirements of section 403(b) that are in effect at the time of the distribution of the account and (ii) that a custodial account would not be considered distributed to the participant or beneficiary if the employer has any material retained rights under the account (but the employer would not be treated as retaining material rights simply because the custodial account was originally opened under a group contract).
							208.Clarification of retirement income account rules relating to church-controlled organizations
 (a)In generalSection 403(b)(9)(B) is amended by inserting (including an employee described in section 414(e)(3)(B)) after employee described in paragraph (1). (b)Effective dateThe amendment made by this section shall apply to years beginning before, on, or after the date of the enactment of this Act.
								209.Increase in 10 percent cap for automatic enrollment safe harbor after 1st plan year
 (a)In generalSection 401(k)(13)(C)(iii) is amended by striking does not exceed 10 percent and inserting does not exceed 15 percent (10 percent during the period described in subclause (I)). (b)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2018.
								210.Increase in credit limitation for small employer pension plan startup costs
 (a)In generalParagraph (1) of section 45E(b) is amended to read as follows:  (1)for the first credit year and each of the 2 taxable years immediately following the first credit year, the greater of—
 (A)$500, or (B)the lesser of—
 (i)$250 for each employee of the eligible employer who is not a highly compensated employee (as defined in section 414(q)) and who is eligible to participate in the eligible employer plan maintained by the eligible employer, or
 (ii)$1,500, and. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.
								211.Small employer automatic enrollment credit
 (a)In generalSection 45E is amended by adding at the end the following new subsection:  (f)Credit for auto-enrollment option for retirement savings options (1)In generalThe credit allowed under subsection (a) for any taxable year during an eligible employer’s retirement auto-enrollment credit period shall be increased (without regard to subsection (b)) by $500.
											(2)Retirement auto-enrollment credit period
 (A)In generalThe retirement auto-enrollment credit period with respect to any eligible employer is the 3-taxable-year period beginning with the first taxable year for which the employer includes an eligible automatic contribution arrangement (as defined in section 414(w)(3)) in a qualified employer plan (as defined in section 4972(d)) sponsored by the employer.
 (B)Maintenance of arrangementNo taxable year with respect to an employer shall be treated as occurring within the retirement auto-enrollment credit period unless the arrangement described in subparagraph (A) is included in the plan for such year.
 (3)Not limited to new plansThis subsection shall be applied without regard to subsection (c)(2).. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.
								212.Exemption from required minimum distribution rules for individuals with certain account balances
 (a)In generalSection 401(a)(9) is amended by adding at the end the following new subparagraph:  (H)Exception from required minimum distributions during life of employee where assets do not exceed $50,000 (i)In generalIf on the last day of any calendar year the aggregate value of an employee’s entire interest under all applicable eligible retirement plans does not exceed $50,000, then the requirements of subparagraph (A) with respect to any distribution relating to such year shall not apply with respect to such employee.
 (ii)Applicable eligible retirement planFor purposes of this subparagraph, the term applicable eligible retirement plan means an eligible retirement plan (as defined in section 402(c)(8)(B)) other than a defined benefit plan.
 (iii)Limit on required minimum distributionThe required minimum distribution determined under subparagraph (A) for an employee under all applicable eligible retirement plans shall not exceed an amount equal to the excess of—
 (I)the aggregate value of an employee’s entire interest under such plans on the last day of the calendar year to which such distribution relates, over
 (II)the dollar amount in effect under clause (i) for such calendar year. The Secretary in regulations or other guidance may provide how such amount shall be distributed in the case of an individual with more than one applicable eligible retirement plan.(iv)Inflation adjustmentIn the case of any calendar year beginning after 2019, the $50,000 amount in clause (i) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
 Any increase determined under this clause shall be rounded to the next lowest multiple of $5,000.(v)Plan administrator reliance on employee certificationAn applicable eligible retirement plan described in clause (iii), (iv), (v), or (vi) of section 402(c)(8)(B) shall not be treated as failing to meet the requirements of this paragraph in the case of any failure to make a required minimum distribution for a calendar year if—
 (I)the aggregate value of an employee’s entire interest under all applicable eligible retirement plans of the employer on the last day of the calendar year to which such distribution relates does not exceed the dollar amount in effect for such year under clause (i), and
 (II)the employee certifies that the aggregate value of the employee’s entire interest under all applicable eligible retirement plans on the last day of the calendar year to which such distribution relates did not exceed the dollar amount in effect for such year under clause (i).
 (vi)Aggregation ruleAll employers treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer for purposes of clause (v)..
 (b)Plan administrator reportingSection 6047 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:
									
										(h)Account balance for participants who have attained age 69
 (1)In generalNot later than January 31 of each year, the plan administrator (as defined in section 414(g)) of each applicable eligible retirement plan (as defined in section 401(a)(9)(H)) shall make a return to the Secretary with respect to each participant of such plan who has attained age 69 as of the end of the preceding calendar year which states—
 (A)the name and plan number of the plan, (B)the name and address of the plan administrator,
 (C)the name, address, and taxpayer identification number of the participant, and (D)the account balance of such participant as of the end of the preceding calendar year.
 (2)Statement furnished to participantEvery person required to make a return under paragraph (1) with respect to a participant shall furnish a copy of such return to such participant.
 (3)Application to individual retirement plans and annuitiesIn the case of an applicable eligible retirement plan described in clause (i) or (ii) of section 402(c)(8)(B)—
 (A)any reference in this subsection to the plan administrator shall be treated as a reference to the trustee or issuer, as the case may be, and
 (B)any reference in this subsection to the participant shall be treated as a reference to the individual for whom such account or annuity is maintained..
 (c)Effective dateThe amendments made by this section shall apply to distributions required to be made in calendar years beginning more than 120 days after the date of the enactment of this Act.
								213.Elective deferrals by members of the Ready Reserve of a reserve component of the Armed Forces
 (a)In generalSection 402(g) is amended by adding at the end the following new paragraph:  (9)Elective deferrals by members of Ready Reserve (A)In generalIn the case of a qualified ready reservist for any taxable year, the limitations of subparagraphs (A) and (C) of paragraph (1) shall be applied separately with respect to—
 (i)elective deferrals of such qualified ready reservist with respect to compensation described in subparagraph (B), and
 (ii)all other elective deferrals of such qualified ready reservist. (B)Qualified ready reservistFor purposes of this paragraph, the term qualified ready reservist means any individual for any taxable year if such individual received compensation for service as a member of the Ready Reserve of a reserve component (as defined in section 101 of title 37, United States Code) during such taxable year..
 (b)Effective dateThe amendment made by this section shall apply to plan years beginning after December 31, 2018. BAdministrative improvements 221.Plan adopted by filing due date for year may be treated as in effect as of close of year (a)In generalSection 401(b) is amended—
 (1)by striking retroactive changes in plan.—A stock bonus and inserting “plan amendments.—  (1)Certain retroactive changes in planA stock bonus, and
 (2)by adding at the end the following new paragraph:  (2)Adoption of planIf an employer adopts a stock bonus, pension, profit-sharing, or annuity plan after the close of a taxable year but before the time prescribed by law for filing the employer’s return of tax for the taxable year (including extensions thereof), the employer may elect to treat the plan as having been adopted as of the last day of the taxable year..
 (b)Effective dateThe amendments made by this section shall apply to plans adopted for taxable years beginning after December 31, 2018.
								222.Modification of nondiscrimination rules to protect older, longer service participants
 (a)In generalSection 401 is amended— (1)by redesignating subsection (o) as subsection (p), and
 (2)by inserting after subsection (n) the following new subsection:  (o)Special rules for applying nondiscrimination rules to protect older, longer service and grandfathered participants (1)Testing of defined benefit plans with closed classes of participants (A)Benefits, rights, or features provided to closed classesA defined benefit plan which provides benefits, rights, or features to a closed class of participants shall not fail to satisfy the requirements of subsection (a)(4) by reason of the composition of such closed class or the benefits, rights, or features provided to such closed class, if—
 (i)for the plan year as of which the class closes and the 2 succeeding plan years, such benefits, rights, and features satisfy the requirements of subsection (a)(4) (without regard to this subparagraph but taking into account the rules of subparagraph (I)),
 (ii)after the date as of which the class was closed, any plan amendment which modifies the closed class or the benefits, rights, and features provided to such closed class does not discriminate significantly in favor of highly compensated employees, and
 (iii)the class was closed before April 5, 2017, or the plan is described in subparagraph (C). (B)Aggregate testing with defined contribution plans permitted on a benefits basis (i)In generalFor purposes of determining compliance with subsection (a)(4) and section 410(b), a defined benefit plan described in clause (iii) may be aggregated and tested on a benefits basis with 1 or more defined contribution plans, including with the portion of 1 or more defined contribution plans which—
 (I)provides matching contributions (as defined in subsection (m)(4)(A)), (II)provides annuity contracts described in section 403(b) which are purchased with matching contributions or nonelective contributions, or
 (III)consists of an employee stock ownership plan (within the meaning of section 4975(e)(7)) or a tax credit employee stock ownership plan (within the meaning of section 409(a)).
 (ii)Special rules for matching contributionsFor purposes of clause (i), if a defined benefit plan is aggregated with a portion of a defined contribution plan providing matching contributions—
 (I)such defined benefit plan must also be aggregated with any portion of such defined contribution plan which provides elective deferrals described in subparagraph (A) or (C) of section 402(g)(3), and
 (II)such matching contributions shall be treated in the same manner as nonelective contributions, including for purposes of applying the rules of subsection (l).
 (iii)Plans describedA defined benefit plan is described in this clause if— (I)the plan provides benefits to a closed class of participants,
 (II)for the plan year as of which the class closes and the 2 succeeding plan years, the plan satisfies the requirements of section 410(b) and subsection (a)(4) (without regard to this subparagraph but taking into account the rules of subparagraph (I)),
 (III)after the date as of which the class was closed, any plan amendment which modifies the closed class or the benefits provided to such closed class does not discriminate significantly in favor of highly compensated employees, and
 (IV)the class was closed before April 5, 2017, or the plan is described in subparagraph (C). (C)Plans describedA plan is described in this subparagraph if, taking into account any predecessor plan—
 (i)such plan has been in effect for at least 5 years as of the date the class is closed, and (ii)during the 5-year period preceding the date the class is closed, there has not been a substantial increase in the coverage or value of the benefits, rights, or features described in subparagraph (A) or in the coverage or benefits under the plan described in subparagraph (B)(iii) (whichever is applicable).
 (D)Determination of substantial increase for benefits, rights, and featuresIn applying subparagraph (C)(ii) for purposes of subparagraph (A)(iii), a plan shall be treated as having had a substantial increase in coverage or value of the benefits, rights, or features described in subparagraph (A) during the applicable 5-year period only if, during such period—
 (i)the number of participants covered by such benefits, rights, or features on the date such period ends is more than 50 percent greater than the number of such participants on the first day of the plan year in which such period began, or
 (ii)such benefits, rights, and features have been modified by 1 or more plan amendments in such a way that, as of the date the class is closed, the value of such benefits, rights, and features to the closed class as a whole is substantially greater than the value as of the first day of such 5-year period, solely as a result of such amendments.
 (E)Determination of substantial increase for aggregate testing on benefits basisIn applying subparagraph (C)(ii) for purposes of subparagraph (B)(iii)(IV), a plan shall be treated as having had a substantial increase in coverage or benefits during the applicable 5-year period only if, during such period—
 (i)the number of participants benefitting under the plan on the date such period ends is more than 50 percent greater than the number of such participants on the first day of the plan year in which such period began, or
 (ii)the average benefit provided to such participants on the date such period ends is more than 50 percent greater than the average benefit provided on the first day of the plan year in which such period began.
 (F)Certain employees disregardedFor purposes of subparagraphs (D) and (E), any increase in coverage or value or in coverage or benefits, whichever is applicable, which is attributable to such coverage and value or coverage and benefits provided to employees—
 (i)who became participants as a result of a merger, acquisition, or similar event which occurred during the 7-year period preceding the date the class is closed, or
 (ii)who became participants by reason of a merger of the plan with another plan which had been in effect for at least 5 years as of the date of the merger,
														shall be disregarded, except that clause (ii) shall apply for purposes of subparagraph (D) only if,
			 under the merger, the benefits, rights, or features under 1 plan are
			 conformed to the benefits, rights, or features of the other plan
 prospectively.(G)Rules relating to average benefitFor purposes of subparagraph (E)— (i)the average benefit provided to participants under the plan will be treated as having remained the same between the 2 dates described in subparagraph (E)(ii) if the benefit formula applicable to such participants has not changed between such dates, and
 (ii)if the benefit formula applicable to 1 or more participants under the plan has changed between such 2 dates, then the average benefit under the plan shall be considered to have increased by more than 50 percent only if—
 (I)the total amount determined under section 430(b)(1)(A)(i) for all participants benefitting under the plan for the plan year in which the 5-year period described in subparagraph (E) ends, exceeds
 (II)the total amount determined under section 430(b)(1)(A)(i) for all such participants for such plan year, by using the benefit formula in effect for each such participant for the first plan year in such 5-year period, by more than 50 percent.
															In the case of a CSEC plan (as defined in section 414(y)), the normal cost of the plan (as
			 determined under section 433(j)(1)(B)) shall be used in lieu of the amount
 determined under section 430(b)(1)(A)(i).(H)Treatment as single planFor purposes of subparagraphs (E) and (G), a plan described in section 413(c) shall be treated as a single plan rather than as separate plans maintained by each employer in the plan.
 (I)Special rulesFor purposes of subparagraphs (A)(i) and (B)(iii)(II), the following rules shall apply: (i)In applying section 410(b)(6)(C), the closing of the class of participants shall not be treated as a significant change in coverage under section 410(b)(6)(C)(i)(II).
 (ii)2 or more plans shall not fail to be eligible to be aggregated and treated as a single plan solely by reason of having different plan years.
 (iii)Changes in the employee population shall be disregarded to the extent attributable to individuals who become employees or cease to be employees, after the date the class is closed, by reason of a merger, acquisition, divestiture, or similar event.
 (iv)Aggregation and all other testing methodologies otherwise applicable under subsection (a)(4) and section 410(b) may be taken into account.
														The rule of clause (ii) shall also apply for purposes of determining whether plans to which
			 subparagraph (B)(i) applies may be aggregated and treated as 1 plan for
			 purposes of determining whether such plans meet the requirements of
 subsection (a)(4) and section 410(b).(J)Spun-off plansFor purposes of this paragraph, if a portion of a defined benefit plan described in subparagraph (A) or (B)(iii) is spun off to another employer and the spun-off plan continues to satisfy the requirements of—
 (i)subparagraph (A)(i) or (B)(iii)(II), whichever is applicable, if the original plan was still within the 3-year period described in such subparagraph at the time of the spin off, and
 (ii)subparagraph (A)(ii) or (B)(iii)(III), whichever is applicable, the treatment under subparagraph (A) or (B) of the spun-off plan shall continue with respect to such other employer.(2)Testing of defined contribution plans (A)Testing on a benefits basisA defined contribution plan shall be permitted to be tested on a benefits basis if—
 (i)such defined contribution plan provides make-whole contributions to a closed class of participants whose accruals under a defined benefit plan have been reduced or eliminated,
 (ii)for the plan year of the defined contribution plan as of which the class eligible to receive such make-whole contributions closes and the 2 succeeding plan years, such closed class of participants satisfies the requirements of section 410(b)(2)(A)(i) (determined by applying the rules of paragraph (1)(I)),
 (iii)after the date as of which the class was closed, any plan amendment to the defined contribution plan which modifies the closed class or the allocations, benefits, rights, and features provided to such closed class does not discriminate significantly in favor of highly compensated employees, and
 (iv)the class was closed before April 5, 2017, or the defined benefit plan under clause (i) is described in paragraph (1)(C) (as applied for purposes of paragraph (1)(B)(iii)(IV)).
														(B)Aggregation with plans including matching contributions
 (i)In generalWith respect to 1 or more defined contribution plans described in subparagraph (A), for purposes of determining compliance with subsection (a)(4) and section 410(b), the portion of such plans which provides make-whole contributions or other nonelective contributions may be aggregated and tested on a benefits basis with the portion of 1 or more other defined contribution plans which—
 (I)provides matching contributions (as defined in subsection (m)(4)(A)), (II)provides annuity contracts described in section 403(b) which are purchased with matching contributions or nonelective contributions, or
 (III)consists of an employee stock ownership plan (within the meaning of section 4975(e)(7)) or a tax credit employee stock ownership plan (within the meaning of section 409(a)).
 (ii)Special rules for matching contributionsRules similar to the rules of paragraph (1)(B)(ii) shall apply for purposes of clause (i). (C)Special rules for testing defined contribution plan features providing matching contributions to certain older, longer service participantsIn the case of a defined contribution plan which provides benefits, rights, or features to a closed class of participants whose accruals under a defined benefit plan have been reduced or eliminated, the plan shall not fail to satisfy the requirements of subsection (a)(4) solely by reason of the composition of the closed class or the benefits, rights, or features provided to such closed class if the defined contribution plan and defined benefit plan otherwise meet the requirements of subparagraph (A) but for the fact that the make-whole contributions under the defined contribution plan are made in whole or in part through matching contributions.
 (D)Spun-off plansFor purposes of this paragraph, if a portion of a defined contribution plan described in subparagraph (A) or (C) is spun off to another employer, the treatment under subparagraph (A) or (C) of the spun-off plan shall continue with respect to the other employer if such plan continues to comply with the requirements of clauses (ii) (if the original plan was still within the 3-year period described in such clause at the time of the spin off) and (iii) of subparagraph (A), as determined for purposes of subparagraph (A) or (C), whichever is applicable.
 (3)DefinitionsFor purposes of this subsection— (A)Make-whole contributionsExcept as otherwise provided in paragraph (2)(C), the term make-whole contributions means nonelective allocations for each employee in the class which are reasonably calculated, in a consistent manner, to replace some or all of the retirement benefits which the employee would have received under the defined benefit plan and any other plan or qualified cash or deferred arrangement under subsection (k)(2) if no change had been made to such defined benefit plan and such other plan or arrangement. For purposes of the preceding sentence, consistency shall not be required with respect to employees who were subject to different benefit formulas under the defined benefit plan.
 (B)References to closed class of participantsReferences to a closed class of participants and similar references to a closed class shall include arrangements under which 1 or more classes of participants are closed, except that 1 or more classes of participants closed on different dates shall not be aggregated for purposes of determining the date any such class was closed.
 (C)Highly compensated employeeThe term highly compensated employee has the meaning given such term in section 414(q).. (b)Participation requirementsSection 401(a)(26) is amended by adding at the end the following new subparagraph:
									
										(I)Protected participants
 (i)In generalA plan shall be deemed to satisfy the requirements of subparagraph (A) if— (I)the plan is amended—
 (aa)to cease all benefit accruals, or (bb)to provide future benefit accruals only to a closed class of participants,
 (II)the plan satisfies subparagraph (A) (without regard to this subparagraph) as of the effective date of the amendment, and
 (III)the amendment was adopted before April 5, 2017, or the plan is described in clause (ii). (ii)Plans describedA plan is described in this clause if the plan would be described in subsection (o)(1)(C), as applied for purposes of subsection (o)(1)(B)(iii)(IV) and by treating the effective date of the amendment as the date the class was closed for purposes of subsection (o)(1)(C).
 (iii)Special rulesFor purposes of clause (i)(II), in applying section 410(b)(6)(C), the amendments described in clause (i) shall not be treated as a significant change in coverage under section 410(b)(6)(C)(i)(II).
 (iv)Spun-off plansFor purposes of this subparagraph, if a portion of a plan described in clause (i) is spun off to another employer, the treatment under clause (i) of the spun-off plan shall continue with respect to the other employer..
								(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act, without regard to whether any plan modifications referred to in such amendments are adopted or effective before, on, or after such date of enactment.
									(2)Special rules
 (A)Election of earlier applicationAt the election of the plan sponsor, the amendments made by this section shall apply to plan years beginning after December 31, 2013.
 (B)Closed classes of participantsFor purposes of paragraphs (1)(A)(iii), (1)(B)(iii)(IV), and (2)(A)(iv) of section 401(o) of the Internal Revenue Code of 1986 (as added by this section), a closed class of participants shall be treated as being closed before April 5, 2017, if the plan sponsor’s intention to create such closed class is reflected in formal written documents and communicated to participants before such date.
 (C)Certain post-enactment plan amendmentsA plan shall not be treated as failing to be eligible for the application of section 401(o)(1)(A), 401(o)(1)(B)(iii), or 401(a)(26) of such Code (as added by this section) to such plan solely because in the case of—
 (i)such section 401(o)(1)(A), the plan was amended before the date of the enactment of this Act to eliminate 1 or more benefits, rights, or features, and is further amended after such date of enactment to provide such previously eliminated benefits, rights, or features to a closed class of participants, or
 (ii)such section 401(o)(1)(B)(iii) or section 401(a)(26), the plan was amended before the date of the enactment of this Act to cease all benefit accruals, and is further amended after such date of enactment to provide benefit accruals to a closed class of participants. Any such section shall only apply if the plan otherwise meets the requirements of such section and in applying such section, the date the class of participants is closed shall be the effective date of the later amendment.
 223.Fiduciary safe harbor for selection of lifetime income providerSection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) is amended by adding at the end the following:
								
									(e)Safe harbor for annuity selection
 (1)In generalWith respect to the selection of an insurer for a guaranteed retirement income contract, the requirements of subsection (a)(1)(B) will be deemed to be satisfied if a fiduciary—
 (A)engages in an objective, thorough, and analytical search for the purpose of identifying insurers from which to purchase such contracts;
 (B)with respect to each insurer identified under subparagraph (A)— (i)considers the financial capability of such insurer to satisfy its obligations under the guaranteed retirement income contract; and
 (ii)considers the cost (including fees and commissions) of the guaranteed retirement income contract offered by the insurer in relation to the benefits and product features of the contract and administrative services to be provided under such contract; and
 (C)on the basis of such consideration, concludes that— (i)at the time of the selection, the insurer is financially capable of satisfying its obligations under the guaranteed retirement income contract; and
 (ii)the relative cost of the selected guaranteed retirement income contract as described in subparagraph (B)(ii) is reasonable.
 (2)Financial capability of the insurerA fiduciary will be deemed to satisfy the requirements of paragraphs (1)(B)(i) and (1)(C)(i) if— (A)the fiduciary obtains written representations from the insurer that—
 (i)the insurer is licensed to offer guaranteed retirement income contracts; (ii)the insurer, at the time of selection and for each of the immediately preceding 7 plan years—
 (I)operates under a certificate of authority from the insurance commissioner of its domiciliary State which has not been revoked or suspended;
 (II)has filed audited financial statements in accordance with the laws of its domiciliary State under applicable statutory accounting principles;
 (III)maintains (and has maintained) reserves which satisfies all the statutory requirements of all States where the insurer does business; and
 (IV)is not operating under an order of supervision, rehabilitation, or liquidation; (iii)the insurer undergoes, at least every 5 years, a financial examination (within the meaning of the law of its domiciliary State) by the insurance commissioner of the domiciliary State (or representative, designee, or other party approved by such commissioner); and
 (iv)the insurer will notify the fiduciary of any change in circumstances occurring after the provision of the representations in clauses (i), (ii), and (iii) which would preclude the insurer from making such representations at the time of issuance of the guaranteed retirement income contract; and
 (B)after receiving such representations and as of the time of selection, the fiduciary has not received any notice described in subparagraph (A)(iv) and is in possession of no other information which would cause the fiduciary to question the representations provided.
 (3)No requirement to select lowest costNothing in this subsection shall be construed to require a fiduciary to select the lowest cost contract. A fiduciary may consider the value of a contract, including features and benefits of the contract and attributes of the insurer (including, without limitation, the insurer's financial strength) in conjunction with the cost of the contract.
										(4)Time of selection
 (A)In generalFor purposes of this subsection, the time of selection is— (i)the time that the insurer and the contract are selected for distribution of benefits to a specific participant or beneficiary; or
 (ii)if the fiduciary periodically reviews the continuing appropriateness of the conclusion described in paragraph (1)(C) with respect to a selected insurer, taking into account the considerations described in such paragraph, the time that the insurer and the contract are selected to provide benefits at future dates to participants or beneficiaries under the plan.
												Nothing in the preceding sentence shall be construed to require the fiduciary to review the
			 appropriateness of a selection after the purchase of a contract for a
 participant or beneficiary.(B)Periodic reviewA fiduciary will be deemed to have conducted the periodic review described in subparagraph (A)(ii) if the fiduciary obtains the written representations described in clauses (i), (ii), and (iii) of paragraph (2)(A) from the insurer on an annual basis, unless the fiduciary receives any notice described in paragraph (2)(A)(iv) or otherwise becomes aware of facts that would cause the fiduciary to question such representations.
 (5)Limited liabilityA fiduciary which satisfies the requirements of this subsection shall not be liable following the distribution of any benefit, or the investment by or on behalf of a participant or beneficiary pursuant to the selected guaranteed retirement income contract, for any losses that may result to the participant or beneficiary due to an insurer’s inability to satisfy its financial obligations under the terms of such contract.
 (6)DefinitionsFor purposes of this subsection— (A)InsurerThe term insurer means an insurance company, insurance service, or insurance organization, including affiliates of such companies.
 (B)Guaranteed retirement income contractThe term guaranteed retirement income contract means an annuity contract for a fixed term or a contract (or provision or feature thereof) which provides guaranteed benefits annually (or more frequently) for at least the remainder of the life of the participant or the joint lives of the participant and the participant’s designated beneficiary as part of an individual account plan..
							224.Disclosure regarding lifetime income
 (a)In generalSubparagraph (B) of section 105(a)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is amended—
 (1)in clause (i), by striking and at the end; (2)in clause (ii), by striking diversification. and inserting diversification, and; and
 (3)by inserting at the end the following:  (iii)the lifetime income disclosure described in subparagraph (D)(i).
											In the case of pension benefit statements described in clause (i) of paragraph (1)(A), a lifetime
			 income disclosure under clause (iii) of this subparagraph shall be
			 required to be included in only one pension benefit statement during any
			 one 12-month period..
 (b)Lifetime incomeParagraph (2) of section 105(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)) is amended by adding at the end the following new subparagraph:
									
										(D)Lifetime income disclosure
											(i)In general
 (I)DisclosureA lifetime income disclosure shall set forth the lifetime income stream equivalent of the total benefits accrued with respect to the participant or beneficiary.
 (II)Lifetime income stream equivalent of the total benefits accruedFor purposes of this subparagraph, the term lifetime income stream equivalent of the total benefits accrued means the amount of monthly payments the participant or beneficiary would receive if the total accrued benefits of such participant or beneficiary were used to provide lifetime income streams described in subclause (III), based on assumptions specified in rules prescribed by the Secretary.
 (III)Lifetime income streamsThe lifetime income streams described in this subclause are a qualified joint and survivor annuity (as defined in section 205(d)), based on assumptions specified in rules prescribed by the Secretary, including the assumption that the participant or beneficiary has a spouse of equal age, and a single life annuity. Such lifetime income streams may have a term certain or other features to the extent permitted under rules prescribed by the Secretary.
 (ii)Model disclosureNot later than 1 year after the date of the enactment of the Retirement, Savings, and Other Tax Relief Act of 2018, the Secretary shall issue a model lifetime income disclosure, written in a manner so as to be understood by the average plan participant, which—
 (I)explains that the lifetime income stream equivalent is only provided as an illustration; (II)explains that the actual payments under the lifetime income stream described in clause (i)(III) which may be purchased with the total benefits accrued will depend on numerous factors and may vary substantially from the lifetime income stream equivalent in the disclosures;
 (III)explains the assumptions upon which the lifetime income stream equivalent was determined; and (IV)provides such other similar explanations as the Secretary considers appropriate.
 (iii)Assumptions and rulesNot later than 1 year after the date of the enactment of the Retirement, Savings, and Other Tax Relief Act of 2018, the Secretary shall— (I)prescribe assumptions which administrators of individual account plans may use in converting total accrued benefits into lifetime income stream equivalents for purposes of this subparagraph; and
 (II)issue interim final rules under clause (i). In prescribing assumptions under subclause (I), the Secretary may prescribe a single set of specific assumptions (in which case the Secretary may issue tables or factors which facilitate such conversions), or ranges of permissible assumptions. To the extent that an accrued benefit is or may be invested in a lifetime income stream described in clause (i)(III), the assumptions prescribed under subclause (I) shall, to the extent appropriate, permit administrators of individual account plans to use the amounts payable under such lifetime income stream as a lifetime income stream equivalent.(iv)Limitation on liabilityNo plan fiduciary, plan sponsor, or other person shall have any liability under this title solely by reason of the provision of lifetime income stream equivalents which are derived in accordance with the assumptions and rules described in clause (iii) and which include the explanations contained in the model lifetime income disclosure described in clause (ii). This clause shall apply without regard to whether the provision of such lifetime income stream equivalent is required by subparagraph (B)(iii).
 (v)Effective dateThe requirement in subparagraph (B)(iii) shall apply to pension benefit statements furnished more than 12 months after the latest of the issuance by the Secretary of—
 (I)interim final rules under clause (i); (II)the model disclosure under clause (ii); or
 (III)the assumptions under clause (iii).. 225.Modification of PBGC premiums for CSEC plans (a)Flat rate premiumSubparagraph (A) of section 4006(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1306(a)(3)) is amended—
 (1)in clause (i), by striking plan, and inserting plan other than a CSEC plan (as defined in section 210(f)(1)); (2)in clause (v), by striking or at the end;
 (3)in clause (vi), by striking the period at the end and inserting , or; and (4)by adding at the end the following new clause:
										
 (vii)in the case of a CSEC plan (as defined in section 210(f)(1)), for plan years beginning after December 31, 2018, for each individual who is a participant in such plan during the plan year an amount equal to the sum of—
 (I)the additional premium (if any) determined under subparagraph (E), and (II)$19..
									(b)Variable rate premium
									(1)Unfunded vested benefits
 (A)In generalSubparagraph (E) of section 4006(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1306(a)(3)) is amended by adding at the end the following new clause:
											
 (v)For purposes of clause (ii), in the case of a CSEC plan (as defined in section 210(f)(1)), the term unfunded vested benefits means, for plan years beginning after December 31, 2018, the excess (if any) of— (I)the funding liability of the plan as determined under section 306(j)(5)(C) for the plan year by only taking into account vested benefits, over
 (II)the fair market value of plan assets for the plan year which are held by the plan on the valuation date..
 (B)Conforming amendmentClause (iii) of section 4006(a)(3)(E) of such Act (29 U.S.C. 1306(a)(3)(E)) is amended by striking For purposes and inserting Except as provided in clause (v), for purposes. (2)Applicable dollar amount (A)In generalParagraph (8) of section 4006(a) of such Act (29 U.S.C. 1306(a)) is amended by adding at the end the following new subparagraph:
											
 (E)CSEC plansIn the case of a CSEC plan (as defined in section 210(f)(1)), the applicable dollar amount shall be $9..
 (B)Conforming amendmentSubparagraph (A) of section 4006(a)(8) of such Act (29 U.S.C. 1306(a)(8)) is amended by striking (B) and (C) and inserting (B), (C), and (E). COther Savings Provisions 231.Expansion of section 529 plans (a)Distributions for certain expenses associated with registered apprenticeship programsSection 529(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
									
 (8)Treatment of certain expenses associated with registered apprenticeship programsAny reference in this subsection to the term qualified higher education expense shall include a reference to expenses for fees, books, supplies, and equipment required for the participation of a designated beneficiary in an apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50)..
 (b)Distributions for certain homeschooling expensesSection 529(c)(7) of such Code is amended by striking include a reference to and all that follows and inserting  include a reference to—(A)expenses for tuition in connection with enrollment or attendance of a designated beneficiary at an elementary or secondary public, private, or religious school, and
 (B)expenses, with respect to a designated beneficiary, for— (i)curriculum and curricular materials,
 (ii)books or other instructional materials, (iii)online educational materials,
 (iv)tuition for tutoring or educational classes outside of the home (but only if the tutor or class instructor is not related (within the meaning of section 152(d)(2)) to the student),
 (v)dual enrollment in an institution of higher education, and (vi)educational therapies for students with disabilities,
											in connection with a homeschool (whether treated as a homeschool or a private school for purposes
			 of applicable State law)..
								(c)Distributions for qualified education loan repayments
 (1)In generalSection 529(c) of such Code, as amended by subsection (a), is amended by adding at the end the following new paragraph:
										
											(9)Treatment of qualified education loan repayments
 (A)In generalAny reference in this subsection to the term qualified higher education expense shall include a reference to amounts paid as principal or interest on any qualified education loan (as defined in section 221(d)) of the designated beneficiary or a sibling of the designated beneficiary.
 (B)LimitationThe amount of distributions treated as a qualified higher education expense under this paragraph with respect to the loans of any individual shall not exceed $10,000 (reduced by the amount of distributions so treated for all prior taxable years).
												(C)Special rules for siblings of the designated beneficiary
 (i)Separate accountingFor purposes of subparagraph (B) and subsection (d), amounts treated as a qualified higher education expense with respect to the loans of a sibling of the designated beneficiary shall be taken into account with respect to such sibling and not with respect to such designated beneficiary.
 (ii)Sibling definedFor purposes of this paragraph, the term sibling means an individual who bears a relationship to the designated beneficiary which is described in section 152(d)(2)(B)..
 (2)Coordination with deduction for student loan interestSection 221(e)(1) of such Code is amended by adding at the end the following: The deduction otherwise allowable under subsection (a) (prior to the application of subsection (b)) to the taxpayer for any taxable year shall be reduced (but not below zero) by so much of the distributions treated as a qualified higher education expense under section 529(c)(9) with respect to loans of the taxpayer as would be includible in gross income under section 529(c)(3)(A) for such taxable year but for such treatment..
 (d)Distributions for certain elementary and secondary school expenses in addition to tuitionSection 529(c)(7)(A), as amended by subsection (b), is amended to read as follows:  (A)expenses described in section 530(b)(3)(A)(i) in connection with enrollment or attendance of a designated beneficiary at an elementary or secondary public, private, or religious school, and.
 (e)Unborn children allowed as account beneficiariesSection 529(e) is amended by adding at the end the following new paragraph:  (6)Treatment of unborn children (A)In generalNothing shall prevent an unborn child from being treated as a designated beneficiary or an individual under this section.
 (B)Unborn childFor purposes of this paragraph— (i)In generalThe term unborn child means a child in utero.
 (ii)Child in uteroThe term child in utero means a member of the species homo sapiens, at any stage of development, who is carried in the womb..
								(f)Effective dates
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to distributions made after December 31, 2018.
 (2)Unborn children allowed as account beneficiariesThe amendment made by subsection (e) shall apply to contributions made after December 31, 2018. 232.Penalty-free withdrawals from retirement plans for individuals in case of birth of child or adoption (a)In generalSection 72(t)(2) is amended by adding at the end the following new subparagraph:
									
										(H)Distributions from retirement plans in case of birth of child or adoption
 (i)In generalAny qualified birth or adoption distribution. (ii)LimitationThe aggregate amount which may be treated as qualified birth or adoption distributions by any individual with respect to any birth or adoption shall not exceed $7,500.
 (iii)Qualified birth or adoption distributionFor purposes of this subparagraph— (I)In generalThe term qualified birth or adoption distribution means any distribution from an applicable eligible retirement plan to an individual if made during the 1-year period beginning on the date on which a child of the individual is born or on which the legal adoption by the individual of an eligible child is finalized.
 (II)Eligible childThe term eligible child means any individual (other than a child of the taxpayer’s spouse) who has not attained age 18 or is physically or mentally incapable of self-support.
												(iv)Treatment of plan distributions
 (I)In generalIf a distribution to an individual would (without regard to clause (ii)) be a qualified birth or adoption distribution, a plan shall not be treated as failing to meet any requirement of this title merely because the plan treats the distribution as a qualified birth or adoption distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $7,500.
 (II)Controlled groupFor purposes of subclause (I), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414.
												(v)Amount distributed may be repaid
 (I)In generalAny individual who receives a qualified birth or adoption distribution may make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an applicable eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as the case may be.
 (II)Limitation on contributions to applicable eligible retirement plans other than IRAsThe aggregate amount of contributions made by an individual under subclause (I) to any applicable eligible retirement plan which is not an individual retirement plan shall not exceed the aggregate amount of qualified birth or adoption distributions which are made from such plan to such individual. Subclause (I) shall not apply to contributions to any applicable eligible retirement plan which is not an individual retirement plan unless the individual is eligible to make contributions (other than those described in subclause (I)) to such applicable eligible retirement plan.
 (III)Treatment of repayments of distributions from applicable eligible retirement plans other than IRAsIf a contribution is made under subclause (I) with respect to a qualified birth or adoption distribution from an applicable eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received such distribution in an eligible rollover distribution (as defined in section 402(c)(4)) and as having transferred the amount to the applicable eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (IV)Treatment of repayments for distributions from IRAsIf a contribution is made under subclause (I) with respect to a qualified birth or adoption distribution from an individual retirement plan, then, to the extent of the amount of the contribution, such distribution shall be treated as a distribution described in section 408(d)(3) and as having been transferred to the applicable eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (vi)Definition and special rulesFor purposes of this subparagraph— (I)Applicable eligible retirement planThe term applicable eligible retirement plan means an eligible retirement plan (as defined in section 402(c)(8)(B)) other than a defined benefit plan.
 (II)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405, a qualified birth or adoption distribution shall not be treated as an eligible rollover distribution.
 (III)Taxpayer must include TINA distribution shall not be treated as a qualified birth or adoption distribution with respect to any child or eligible child unless the taxpayer includes the name, age, and TIN of such child or eligible child on the taxpayer’s return of tax for the taxable year.
 (IV)Distributions treated as meeting plan distribution requirementsAny qualified birth or adoption distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A)..
 (b)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2018. IIIRepeal or delay of certain health-related taxes 301.Extension of moratorium on medical device excise taxSection 4191(c) of the Internal Revenue Code of 1986 is amended by striking December 31, 2019 and inserting December 31, 2024 .
 302.Delay in implementation of excise tax on high cost employer-sponsored health coverageSection 9001(c) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2021 and inserting December 31, 2022. 303.Extension of suspension of annual fee on health insurance providersSection 9010(j)(3) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2019 and inserting December 31, 2021.
						304.Repeal of excise tax on indoor tanning services
 (a)In generalSubtitle D of the Internal Revenue Code of 1986 is amended by striking chapter 49 and by striking the item relating to such chapter in the table of chapters of such subtitle.
 (b)Effective dateThe amendments made by this section shall apply to services performed in calendar quarters beginning more than 30 days after the date of the enactment of this Act.
							IVCertain expiring provisions
						401.Railroad track maintenance credit made permanent
 (a)Credit percentage reducedSection 45G(a) is amended by striking 50 percent and inserting 30 percent. (b)Made permanentSection 45G is amended by striking subsection (f).
 (c)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred during taxable years beginning after December 31, 2017.
							402.Biodiesel and renewable diesel provisions extended and phased out
							(a)Income tax credit
 (1)In generalSection 40A(g) is amended to read as follows:  (g)Phase out; termination (1)Phase outIn the case of any sale or use after December 31, 2021, subsections (b)(1)(A) and (b)(2)(A) shall be applied by substituting for $1.00—
 (A)$.75, if such sale or use is before January 1, 2023, (B)$.50, if such sale or use is after December 31, 2022, and before January 1, 2024, and
 (C)$.33, if such sale or use is after December 31, 2023, and before January 1, 2025. (2)TerminationThis section shall not apply to any sale or use after December 31, 2024..
 (2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2017. (b)Excise tax incentives (1)Phase outSection 6426(c)(2) is amended to read as follows:
									
 (2)Applicable amountFor purposes of this subsection, the applicable amount is— (A)$1.00 in the case of any sale or use for any period before January 1, 2022,
 (B)$.75 in the case of any sale or use for any period after December 31, 2021, and before January 1, 2023,
 (C)$.50 in the case of any sale or use for any period after December 31, 2022, and before January 1, 2024, and
 (D)$.33 in the case of any sale or use for any period after December 31, 2023, and before January 1, 2025..
								(2)Termination
 (A)In generalSection 6426(c)(6) is amended by striking December 31, 2017 and inserting December 31, 2024. (B)PaymentsSection 6427(e)(6)(B) is amended by striking December 31, 2017 and inserting December 31, 2024.
 (3)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2017. (4)Special rule for 2018Notwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2018, and ending on December 31, 2018, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
								VOther provisions
						501.Technical amendments relating to Public Law 115–97
 (a)Amendment relating to section 11011Section 852(b) is amended by adding at the end the following:  (10)Treatment by shareholders of qualified REIT dividends and qualified publicly traded partnership income (A)In generalA shareholder of a regulated investment company shall take into account for purposes of section 199A(b)(1)(B)—
 (i)as a qualified REIT dividend the amount which is reported by the company (in written statements furnished to its shareholders) as being attributable to qualified REIT dividends received by the company, and
 (ii)as qualified publicly traded partnership income the amount which is reported by the company (in written statements furnished to its shareholders) as being attributable to qualified publicly traded partnership income of the company.
 (B)Excess reported amountsRules similar to the rules of clauses (ii) and (iii) of paragraph (5)(A) shall apply for purposes of this paragraph.
 (C)Negative qualified publicly traded partnership income required to be taken into accountIf the qualified publicly traded partnership income of the company is less than zero, such income shall be reported by the company under subparagraph (A)(ii).
 (D)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this paragraph..
							(b)Amendments relating to section 13204
 (1)Section 168(e)(3)(E) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause:  (vii)any qualified improvement property..
 (2)The table contained in subparagraph (B) of section 168(g)(3) is amended— (A)by striking the item relating to subparagraph (D)(v), and
 (B)by inserting after the item relating to subparagraph (E)(vi) the following new item:     (E)(vii)20. (c)Amendment relating to section 13302Section 13302(e)(2) of Public Law 115–97 is amended by striking ending and inserting beginning.
 (d)Amendment relating to section 13307Section 162(q)(2) is amended by inserting in the case of the taxpayer for whom a deduction is disallowed by reason of paragraph (1), before attorney’s fees. (e)Amendment relating to section 14103 (1)In generalSection 965(h) is amended by adding at the end the following new paragraph:
									
 (7)Installments not to prevent credit or refund of overpayments or increase estimated taxesIf an election is made under paragraph (1) to pay the net tax liability under this section in installments—
 (A)no installment of such net tax liability shall— (i)in the case of a request for credit or refund, be taken into account as a liability for purposes of determining whether an overpayment exists for purposes of section 6402 before the date on which such installment is due, or
 (ii)for purposes of sections 6425, 6654, and 6655, be treated as a tax imposed by section 1, section 11, or subchapter L of chapter 1, and
 (B)the first sentence of section 6403 shall not apply with respect to any such installment.. (2)Limitation on payment of interestIn the case of the portion of any overpayment which exists by reason of the application of section 965(h)(7) of the Internal Revenue Code of 1986 (as added by this subsection)—
 (A)if credit or refund of such portion is made on or before the date which is 45 days after the date of the enactment of this Act, no interest shall be allowed or paid under section 6611 of such Code with respect to such portion, and
 (B)if credit or refund of such portion is made after the date which is 45 days after the date of the enactment of this Act, no interest shall be allowed or paid under section 6611 of such Code with respect to such portion for any period before the date of the enactment of this Act.
									(f)Amendments relating to section 14213
 (1)Section 958(b) is amended— (A)by inserting after paragraph (3) the following:
										
 (4)Subparagraphs (A), (B), and (C) of section 318(a)(3) shall not be applied so as to consider a United States person as owning stock which is owned by a person who is not a United States person., and
 (B)by striking Paragraph (1) in the last sentence and inserting Paragraphs (1) and (4). (2)Subpart F of part III of subchapter N of chapter 1 is amended by inserting after section 951A the following new section:
									
										951B.Amounts included in gross income of foreign controlled United States shareholders
 (a)In generalIn the case of any foreign controlled United States shareholder of a foreign controlled foreign corporation—
 (1)this subpart (other than sections 951A, 951(b), 957, and 965) shall be applied with respect to such shareholder (separately from, and in addition to, the application of this subpart without regard to this section)—
 (A)by substituting foreign controlled United States shareholder for United States shareholder each place it appears therein, and (B)by substituting foreign controlled foreign corporation for controlled foreign corporation each place it appears therein, and
 (2)sections 951A and 965 shall be applied with respect to such shareholder — (A)by treating each reference to United States shareholder in such sections as including a reference to such shareholder, and
 (B)by treating each reference to controlled foreign corporation in such sections as including a reference to such foreign controlled foreign corporation. (b)Foreign controlled United States shareholderFor purposes of this section, the term foreign controlled United States shareholder means, with respect to any foreign corporation, any United States person which would be a United States shareholder with respect to such foreign corporation if—
 (1)section 951(b) were applied by substituting more than 50 percent for 10 percent or more, and (2)section 958(b) were applied without regard to paragraph (4) thereof.
 (c)Foreign controlled foreign corporationFor purposes of this section, the term foreign controlled foreign corporation means a foreign corporation, other than a controlled foreign corporation, which would be a controlled foreign corporation if section 957(a) were applied—
 (1)by substituting foreign controlled United States shareholders for United States shareholders, and (2)by substituting section 958(b) (other than paragraph (4) thereof) for section 958(b).
 (d)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this section, including regulations or other guidance—
 (1)to treat a foreign controlled United States shareholder or a foreign controlled foreign corporation as a United States shareholder or as a controlled foreign corporation, respectively, for purposes of provisions of this title other than this subpart, and
 (2)to prevent the avoidance of the purposes of this section.. (3)The amendments made by paragraphs (1) and (2) shall apply to—
 (A)the last taxable year of foreign corporations beginning before January 1, 2018, and each subsequent taxable year of such foreign corporations, and
 (B)taxable years of United States persons in which or with which such taxable years of foreign corporations end.
 (g)Effective datesExcept as otherwise provided in this section, the amendments made by this section shall take effect as if included in the provision of Public Law 115–97 to which they relate.
							502.Clarification of treatment of veterans as specified group for purposes of the low-income housing
 tax creditFor purposes of section 42(g)(9)(B) of the Internal Revenue Code of 1986, veterans shall not fail to be treated as a specified group under a Federal program.
						503.Clarification of general public use requirement for qualified residential rental projects
 (a)In generalSection 142(d)(2) is amended by adding at the end the following new subparagraph:  (F)Clarification of general public use requirementRules similar to the rules of section 42(g)(9) shall apply for purposes of this subsection..
 (b)Effective dateThe amendment made by this section shall apply to bonds issued before, on, or after the date of enactment of this Act.
							504.Floor plan financing applicable to certain trailers and campers
 (a)In generalSection 163(j)(9)(C) is amended by adding at the end the following new flush sentence:  Such term shall include any trailer or camper which is designed to provide temporary living quarters for recreational, camping, travel, or seasonal use and is designed to be towed by, or affixed to, a motor vehicle.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
							505.Repeal of increase in unrelated business taxable income by disallowed fringe
 (a)In generalSection 512(a) is amended by striking paragraph (7). (b)Effective dateThe amendment made by this section shall take effect as if included in section 13703 of Public Law 115–97.
							506.Certain purchases of employee-owned stock disregarded for purposes of foundation tax on excess
			 business holdings
 (a)In generalSection 4943(c)(4)(A) is amended by adding at the end the following new clause:  (v)Certain purchases of employee-owned stock disregardedFor purposes of clause (i), subparagraph (D), and paragraph (2), any voting stock which—
 (I)is not readily tradable on an established securities market, (II)is purchased by the business enterprise on or after January 1, 2005, from a stock bonus or profit sharing plan described in section 401(a) in which employees of such business enterprise participate, in connection with a distribution from such plan, and
 (III)is held by the business enterprise as treasury stock, cancelled, or retired, shall be treated as outstanding voting stock, but only to the extent so treating such stock would not result in permitted holdings exceeding 49 percent (determined without regard to this clause). The preceding sentence shall not apply with respect to the purchase of stock from a plan during the 10-year period beginning on the date the plan is established. (b)Effective date (1)In generalThe amendments made by this section shall apply to taxable years ending after the date of enactment of this Act and to purchases by a business enterprise of voting stock in taxable years beginning before, on, or after the date of enactment of this Act.
								(2)Special rule for grandfathered foundations in case of decrease in ownership by reason of
 pre-enactment purchasesSection 4943(c)(4)(A)(ii) of the Internal Revenue Code of 1986 shall not apply with respect to any decrease in the percentage of holdings in a business enterprise by reason of section 4943(c)(4)(A)(v) of such Code (as added by this section).
								507.Allowing 501(c)(3) organization to make statements relating to political campaign in ordinary course of carrying out
			 its tax exempt purpose
 (a)In generalSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
								
									(s)Special rule relating to political campaign statements of organization described in subsection (c)(3)
 (1)In generalFor purposes of subsection (c)(3) and sections 170(c)(2), 2055, 2106, 2522, and 4955, an organization shall not fail to be treated as organized and operated exclusively for a purpose described in subsection (c)(3), nor shall it be deemed to have participated in, or intervened in any political campaign on behalf of (or in opposition to) any candidate for public office, solely because of the content of any statement which—
 (A)is made in the ordinary course of the organization’s regular and customary activities in carrying out its exempt purpose, and
 (B)results in the organization incurring not more than de minimis incremental expenses.. (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
							508.Charitable organizations permitted to make collegiate housing and infrastructure grants
 (a)In generalSection 501, as amended by the preceding provisions of this Act, is amended by adding at the end the following new subsection:
								
									(t)Treatment of organizations making collegiate housing and infrastructure improvement grants
 (1)In generalFor purposes of subsection (c)(3) and sections 170(c)(2)(B), 2055(a)(2), and 2522(a)(2), an organization shall not fail to be treated as organized and operated exclusively for charitable or educational purposes solely because such organization makes collegiate housing and infrastructure grants to an organization described in subsection (c)(7) which applies the grant to its collegiate housing property.
 (2)Housing and infrastructure grantsFor purposes of paragraph (1), collegiate housing and infrastructure grants are grants to provide, improve, operate, or maintain collegiate housing property that may involve more than incidental social, recreational, or private purposes, so long as such grants are for purposes that would be permissible for a dormitory or other residential facility of the college or university with which the collegiate housing property is associated. A grant shall not be treated as a collegiate housing and infrastructure grant for purposes of paragraph (1) to the extent that such grant is used to provide physical fitness facilities.
 (3)Collegiate housing propertyFor purposes of this subsection, collegiate housing property is property in which, at the time of a grant or following the acquisition, lease, construction, or modification of such property using such grant, substantially all of the residents are full-time students at the college or university in the community where such property is located.
 (4)Grants to certain organizations holding title to property, etcFor purposes of this subsection, a collegiate housing and infrastructure grant to an organization described in subsection (c)(2) or (c)(7) holding title to property exclusively for the benefit of an organization described in subsection (c)(7) shall be considered a grant to the organization described in subsection (c)(7) for whose benefit such property is held..
 (b)Effective dateThe amendment made by this section shall apply to grants made in taxable years ending after the date of the enactment of this Act.
 509.Restriction on regulation of contingency fees with respect to tax returns, etcThe Secretary of the Treasury may not regulate, prohibit, or restrict the use of a contingent fee in connection with tax returns, claims for refund, or documents in connection with tax returns or claims for refund prepared on behalf of a taxpayer.
						BTaxpayer First Act of 2018
					1.Short title; etc
 (a)Short titleThis division may be cited as the Taxpayer First Act of 2018. (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of ContentsThe table of contents for this division is as follows:  Sec. 1. Short title; etc. Title I—Putting taxpayers first Subtitle A—Independent appeals process Sec. 1001. Establishment of Internal Revenue Service Independent Office of Appeals. Subtitle B—Improved Service Sec. 1101. Comprehensive customer service strategy. Sec. 1102. IRS Free File Program. Sec. 1103. Low-income exception for payments otherwise required in connection with a submission of an offer-in-compromise. Subtitle C—Sensible Enforcement Sec. 1201. Internal Revenue Service seizure requirements with respect to structuring transactions. Sec. 1202. Exclusion of interest received in action to recover property seized by the Internal Revenue Service based on structuring transaction. Sec. 1203. Clarification of equitable relief from joint liability. Sec. 1204. Modification of procedures for issuance of third-party summons. Sec. 1205. Private debt collection and special compliance personnel program. Sec. 1206. Reform of notice of contact of third parties. Sec. 1207. Modification of authority to issue designated summons. Sec. 1208. Limitation on access of non-Internal Revenue Service employees to returns and return information. Subtitle D—Organizational modernization Sec. 1301. Office of the National Taxpayer Advocate. Sec. 1302. Modernization of Internal Revenue Service organizational structure. Subtitle E—Other provisions Sec. 1401. Return preparation programs for applicable taxpayers. Sec. 1402. Provision of information regarding low-income taxpayer clinics. Sec. 1403. Notice from IRS regarding closure of taxpayer assistance centers. Sec. 1404. Rules for seizure and sale of perishable goods restricted to only perishable goods. Sec. 1405. Whistleblower reforms. Sec. 1406. Customer service information. Sec. 1407. Misdirected tax refund deposits. Title II—21st Century IRS Subtitle A—Cybersecurity and identity protection Sec. 2001. Public-private partnership to address identity theft refund fraud. Sec. 2002. Recommendations of Electronic Tax Administration Advisory Committee regarding identity theft refund fraud. Sec. 2003. Information sharing and analysis center. Sec. 2004. Compliance by contractors with confidentiality safeguards. Sec. 2005. Report on electronic payments. Sec. 2006. Identity protection personal identification numbers. Sec. 2007. Single point of contact for tax-related identity theft victims. Sec. 2008. Notification of suspected identity theft. Sec. 2009. Guidelines for stolen identity refund fraud cases. Sec. 2010. Increased penalty for improper disclosure or use of information by preparers of returns. Subtitle B—Development of information technology Sec. 2101. Management of Internal Revenue Service information technology. Sec. 2102. Development of online accounts and portals. Sec. 2103. Internet platform for Form 1099 filings. Sec. 2104. Streamlined critical pay authority for information technology positions. Subtitle C—Modernization of consent-based income verification system Sec. 2201. Disclosure of taxpayer information for third-party income verification. Sec. 2202. Limit redisclosures and uses of consent-based disclosures of tax return information. Subtitle D—Expanded use of electronic systems Sec. 2301. Electronic filing of returns. Sec. 2302. Uniform standards for the use of electronic signatures for disclosure authorizations to, and other authorizations of, practitioners. Sec. 2303. Payment of taxes by debit and credit cards. Sec. 2304. Requirement that electronically prepared paper returns include scannable code. Sec. 2305. Authentication of users of electronic services accounts. Subtitle E—Other provisions Sec. 2401. Repeal of provision regarding certain tax compliance procedures and reports. Sec. 2402. Comprehensive training strategy. Title III—Miscellaneous provisions Subtitle A—Reform of Laws Governing Internal Revenue Service Employees Sec. 3001. Electronic record retention. Sec. 3002. Prohibition on rehiring any employee of the Internal Revenue Service who was involuntarily separated from service for misconduct. Sec. 3003. Notification of unauthorized inspection or disclosure of returns and return information. Subtitle B—Provisions relating to exempt organizations Sec. 3101. Mandatory e-filing by exempt organizations. Sec. 3102. Notice required before revocation of tax exempt status for failure to file return. Subtitle C—Tax Court Sec. 3301. Disqualification of judge or magistrate judge of the Tax Court. Sec. 3302. Opinions and judgments. Sec. 3303. Title of special trial judge changed to magistrate judge of the Tax Court. Sec. 3304. Repeal of deadwood related to Board of Tax Appeals. IPutting taxpayers first AIndependent appeals process 1001.Establishment of Internal Revenue Service Independent Office of Appeals (a)In generalSection 7803 is amended by adding at the end the following new subsection:
									
										(e)Independent Office of Appeals
 (1)EstablishmentThere is established in the Internal Revenue Service an office to be known as the Internal Revenue Service Independent Office of Appeals. (2)Chief of Appeals (A)In generalThe Internal Revenue Service Independent Office of Appeals shall be under the supervision and direction of an official to be known as the Chief of Appeals. The Chief of Appeals shall report directly to the Commissioner of the Internal Revenue Service and shall be entitled to compensation at the same rate as the highest rate of basic pay established for the Senior Executive Service under section 5382 of title 5, United States Code.
 (B)AppointmentThe Chief of Appeals shall be appointed by the Commissioner of the Internal Revenue Service without regard to the provisions of title 5, United States Code, relating to appointments in the competitive service or the Senior Executive Service.
 (C)QualificationsAn individual appointed under subparagraph (B) shall have experience and expertise in— (i)administration of, and compliance with, Federal tax laws,
 (ii)a broad range of compliance cases, and (iii)management of large service organizations.
 (3)Purposes and duties of OfficeIt shall be the function of the Internal Revenue Service Independent Office of Appeals to resolve Federal tax controversies without litigation on a basis which—
 (A)is fair and impartial to both the Government and the taxpayer, (B)promotes a consistent application and interpretation of, and voluntary compliance with, the Federal tax laws, and
 (C)enhances public confidence in the integrity and efficiency of the Internal Revenue Service. (4)Right of appealThe resolution process described in paragraph (3) shall be generally available to all taxpayers.
											(5)Limitation on designation of cases as not eligible for referral to Independent Office of Appeals
 (A)In generalIf any taxpayer which is in receipt of a notice of deficiency authorized under section 6212 requests referral to the Internal Revenue Service Independent Office of Appeals and such request is denied, the Commissioner of the Internal Revenue Service shall provide such taxpayer a written notice which—
 (i)provides a detailed description of the facts involved, the basis for the decision to deny the request, and a detailed explanation of how the basis of such decision applies to such facts, and
 (ii)describes the procedures prescribed under subparagraph (C) for protesting the decision to deny the request.
 (B)Report to CongressThe Commissioner of the Internal Revenue Service shall submit a written report to Congress on an annual basis which includes the number of requests described in subparagraph (A) which were denied and the reasons (described by category) that such requests were denied.
 (C)Procedures for protesting denial of requestThe Commissioner of the Internal Revenue Service shall prescribe procedures for protesting to the Commissioner of the Internal Revenue Service a denial of a request described in subparagraph (A).
 (D)Not applicable to frivolous positionsThis paragraph shall not apply to a request for referral to the Internal Revenue Service Independent Office of Appeals which is denied on the basis that the issue involved is a frivolous position (within the meaning of section 6702(c)).
												(6)Staff
 (A)In generalAll personnel in the Internal Revenue Service Independent Office of Appeals shall report to the Chief of Appeals.
 (B)Access to staff of Office of the Chief CounselThe Chief of Appeals shall have authority to obtain legal assistance and advice from the staff of the Office of the Chief Counsel. The Chief Counsel shall ensure that such assistance and advice is provided by staff of the Office of the Chief Counsel who were not involved in the case with respect to which such assistance and advice is sought and who are not involved in preparing such case for litigation.
												(7)Access to case files
 (A)In generalIn any case in which a conference with the Internal Revenue Service Independent Office of Appeals has been scheduled upon request of a specified taxpayer, the Chief of Appeals shall ensure that such taxpayer is provided access to the nonprivileged portions of the case file on record regarding the disputed issues (other than documents provided by the taxpayer to the Internal Revenue Service) not later than 10 days before the date of such conference.
 (B)Taxpayer election to expedite conferenceIf the taxpayer so elects, subparagraph (A) shall be applied by substituting the date of such conference for 10 days before the date of such conference. (C)Specified taxpayerFor purposes of this paragraph—
 (i)In generalThe term specified taxpayer means— (I)in the case of any taxpayer who is a natural person, a taxpayer whose adjusted gross income does not exceed $400,000 for the taxable year to which the dispute relates, and
 (II)in the case of any other taxpayer, a taxpayer whose gross receipts do not exceed $5,000,000 for the taxable year to which the dispute relates.
 (ii)Aggregation ruleRules similar to the rules of section 448(c)(2) shall apply for purposes of clause (i)(II).. (b)Conforming amendments (1)The following provisions are each amended by striking Internal Revenue Service Office of Appeals and inserting Internal Revenue Service Independent Office of Appeals:
 (A)Section 6015(c)(4)(B)(ii)(I). (B)Section 6320(b)(1).
 (C)Subsections (b)(1) and (d)(3) of section 6330. (D)Section 6603(d)(3)(B).
 (E)Section 6621(c)(2)(A)(i). (F)Section 7122(e)(2).
 (G)Subsections (a), (b)(1), (b)(2), and (c)(1) of section 7123. (H)Subsections (c)(7)(B)(i), and (g)(2)(A) of section 7430.
 (I)Section 7522(b)(3). (J)Section 7612(c)(2)(A).
 (2)Section 7430(c)(2) is amended by striking Internal Revenue Service Office of Appeals each place it appears and inserting Internal Revenue Service Independent Office of Appeals. (3)The heading of section 6330(d)(3) is amended by inserting Independent after IRS.
 (c)Other referencesAny reference in any provision of law, or regulation or other guidance, to the Internal Revenue Service Office of Appeals shall be treated as a reference to the Internal Revenue Service Independent Office of Appeals.
 (d)Savings provisionsRules similar to the rules of paragraphs (2) through (6) of section 1001(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 shall apply for purposes of this section (and the amendments made by this section).
								(e)Effective date
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)Access to case filesSection 7803(e)(7) of the Internal Revenue Code of 1986, as added by subsection (a), shall apply to conferences occurring after the date which is 1 year after the date of the enactment of this Act.
									BImproved Service
							1101.Comprehensive customer service strategy
 (a)In generalNot later than the date which is 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall submit to Congress a written comprehensive customer service strategy for the Internal Revenue Service. Such strategy shall include—
 (1)a plan to provide assistance to taxpayers that is secure, designed to meet reasonable taxpayer expectations, and adopts appropriate best practices of customer service provided in the private sector, including online services, telephone call back services, and training of employees providing customer services,
 (2)a thorough assessment of the services that the Internal Revenue Service can co-locate with other Federal services or offer as self-service options,
 (3)proposals to improve Internal Revenue Service customer service in the short term (the current and following fiscal year), medium term (approximately 3 to 5 fiscal years), and long term (approximately 10 fiscal years),
 (4)a plan to update guidance and training materials for customer service employees of the Internal Revenue Service, including the Internal Revenue Manual, to reflect such strategy, and
 (5)identified metrics and benchmarks for quantitatively measuring the progress of the Internal Revenue Service in implementing such strategy.
 (b)Updated guidance and training materialsNot later than 2 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary's delegate) shall make available the updated guidance and training materials described in subsection (a)(4) (including the Internal Revenue Manual). Such updated guidance and training materials (including the Internal Revenue Manual) shall be written in a manner so as to be easily understood by customer service employees of the Internal Revenue Service and shall provide clear instructions.
								1102.IRS Free File Program
								(a)In general
 (1)The Secretary of the Treasury, or the Secretary’s delegate, shall continue to operate the IRS Free File Program as established by the Internal Revenue Service and published in the Federal Register on November 4, 2002 (67 Fed. Reg. 67247), including any subsequent agreements and governing rules established pursuant thereto.
 (2)The IRS Free File Program shall continue to provide free commercial-type online individual income tax preparation and electronic filing services to the lowest 70 percent of taxpayers by adjusted gross income. The number of taxpayers eligible to receive such services each year shall be calculated by the Internal Revenue Service annually based on prior year aggregate taxpayer adjusted gross income data.
 (3)In addition to the services described in paragraph (2), and in the same manner, the IRS Free File Program shall continue to make available to all taxpayers (without regard to income) a basic, online electronic fillable forms utility.
 (4)The IRS Free File Program shall continue to work cooperatively with the private sector to provide the free individual income tax preparation and the electronic filing services described in paragraphs (2) and (3).
 (5)The IRS Free File Program shall work cooperatively with State government agencies to enhance and expand the use of the program to provide needed benefits to the taxpayer while reducing the cost of processing returns.
 (b)InnovationsThe Secretary of the Treasury, or the Secretary’s delegate, shall work with the private sector through the IRS Free File Program to identify and implement, consistent with applicable law, innovative new program features to improve and simplify the taxpayer’s experience with completing and filing individual income tax returns through voluntary compliance.
								1103.Low-income exception for payments otherwise required in connection with a submission of an
			 offer-in-compromise
 (a)In generalSection 7122(c) is amended by adding at the end the following new paragraph:  (3)Exception for low-income taxpayersParagraph (1), and any user fee otherwise required in connection with the submission of an offer-in-compromise, shall not apply to any offer-in-compromise with respect to a taxpayer who is an individual with adjusted gross income, as determined for the most recent taxable year for which such information is available, which does not exceed 250 percent of the applicable poverty level (as determined by the Secretary)..
 (b)Effective dateThe amendment made by this section shall apply to offers-in-compromise submitted after the date of the enactment of this Act.
								CSensible Enforcement
 1201.Internal Revenue Service seizure requirements with respect to structuring transactionsSection 5317(c)(2) of title 31, United States Code, is amended— (1)by striking Any property and inserting the following:
									
 (A)In generalAny property; and (2)by adding at the end the following:
									
										(B)Internal Revenue Service seizure requirements with respect to structuring transactions
 (i)Property derived from an illegal sourceProperty may only be seized by the Internal Revenue Service pursuant to subparagraph (A) by reason of a claimed violation of section 5324 if the property to be seized was derived from an illegal source or the funds were structured for the purpose of concealing the violation of a criminal law or regulation other than section 5324.
 (ii)NoticeNot later than 30 days after property is seized by the Internal Revenue Service pursuant to subparagraph (A), the Internal Revenue Service shall—
 (I)make a good faith effort to find all persons with an ownership interest in such property; and (II)provide each such person so found with a notice of the seizure and of the person’s rights under clause (iv).
 (iii)Extension of notice under certain circumstancesThe Internal Revenue Service may apply to a court of competent jurisdiction for one 30-day extension of the notice requirement under clause (ii) if the Internal Revenue Service can establish probable cause of an imminent threat to national security or personal safety necessitating such extension.
 (iv)Post-seizure hearingIf a person with an ownership interest in property seized pursuant to subparagraph (A) by the Internal Revenue Service requests a hearing by a court of competent jurisdiction within 30 days after the date on which notice is provided under subclause (ii), such property shall be returned unless the court holds an adversarial hearing and finds within 30 days of such request (or such longer period as the court may provide, but only on request of an interested party) that there is probable cause to believe that there is a violation of section 5324 involving such property and probable cause to believe that the property to be seized was derived from an illegal source or the funds were structured for the purpose of concealing the violation of a criminal law or regulation other than section 5324..
								1202.Exclusion of interest received in action to recover property seized by the Internal Revenue Service
			 based on structuring transaction
 (a)In generalPart III of subchapter B of chapter 1 is amended by inserting before section 140 the following new section:
									
										139H.Interest received in action to recover property seized by the Internal Revenue Service based on
 structuring transactionGross income shall not include any interest received from the Federal Government in connection with an action to recover property seized by the Internal Revenue Service pursuant to section 5317(c)(2) of title 31, United States Code, by reason of a claimed violation of section 5324 of such title..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 is amended by inserting before the item relating to section 140 the following new item:
									
										
											Sec. 139H. Interest received in action to recover property seized by the Internal Revenue Service
			 based on structuring transaction..
 (c)Effective dateThe amendments made by this section shall apply to interest received on or after the date of the enactment of this Act.
								1203.Clarification of equitable relief from joint liability
 (a)In generalSection 6015 is amended— (1)in subsection (e), by adding at the end the following new paragraph:
										
 (7)Standard and scope of reviewAny review of a determination made under this section shall be reviewed de novo by the Tax Court and shall be based upon—
 (A)the administrative record established at the time of the determination, and (B)any additional newly discovered or previously unavailable evidence., and
 (2)by amending subsection (f) to read as follows:  (f)Equitable relief (1)In generalUnder procedures prescribed by the Secretary, if—
 (A)taking into account all the facts and circumstances, it is inequitable to hold the individual liable for any unpaid tax or any deficiency (or any portion of either), and
 (B)relief is not available to such individual under subsection (b) or (c), the Secretary may relieve such individual of such liability.(2)LimitationA request for equitable relief under this subsection may be made with respect to any portion of any liability that—
 (A)has not been paid, provided that such request is made before the expiration of the applicable period of limitation under section 6502, or
 (B)has been paid, provided that such request is made during the period in which the individual could submit a timely claim for refund or credit of such payment..
 (b)Effective dateThe amendments made by this section shall apply to petitions or requests filed or pending on or after the date of the enactment of this Act.
								1204.Modification of procedures for issuance of third-party summons
 (a)In generalSection 7609(f) is amended by adding at the end the following flush sentence:  The Secretary shall not issue any summons described in the preceding sentence unless the information sought to be obtained is narrowly tailored to information that pertains to the failure (or potential failure) of the person or group or class of persons referred to in paragraph (2) to comply with one or more provisions of the internal revenue law which have been identified for purposes of such paragraph.. (b)Effective dateThe amendments made by this section shall apply to summonses served after the date of the enactment of this Act.
								1205.Private debt collection and special compliance personnel program
 (a)Certain tax receivables not eligible for collection under tax collection contractsSection 6306(d)(3) is amended by striking or at the end of subparagraph (C) and by inserting after subparagraph (D) the following new subparagraphs:
									
 (E)a taxpayer substantially all of whose income consists of disability insurance benefits under section 223 of the Social Security Act or supplemental security income benefits under title XVI of the Social Security Act (including supplemental security income benefits of the type described in section 1616 of such Act or section 212 of Public Law 93–66), or
 (F)a taxpayer who is an individual with adjusted gross income, as determined for the most recent taxable year for which such information is available, which does not exceed 200 percent of the applicable poverty level (as determined by the Secretary)..
 (b)Determination of inactive tax receivables eligible for collection under tax collection contractsSection 6306(c)(2)(A)(ii) is amended by striking more than 1/3 of the period of the applicable statute of limitation has lapsed and inserting more than 2 years has passed since assessment. (c)Maximum length of installment agreements offered under tax collection contractsSection 6306(b)(1)(B) is amended by striking 5 years and inserting 7 years.
								(d)Clarification that special compliance personnel program account may be used for program costs
 (1)In generalSection 6307(b) is amended— (A)in paragraph (2), by striking all that follows under such program and inserting a period, and
 (B)in paragraph (3), by striking all that follows out of such account and inserting for other than program costs. (2)Communications, software, and technology costs treated as program costsSection 6307(d)(2)(B) is amended by striking telecommunications and inserting communications, software, technology.
 (3)Conforming amendmentSection 6307(d)(2) is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
										
 (C)reimbursement of the Internal Revenue Service or other government agencies for the cost of administering the qualified tax collection program under section 6306..
									(e)Effective dates
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to tax receivables identified by the Secretary (or the Secretary’s delegate) after December 31, 2019.
 (2)Maximum length of installment agreementsThe amendment made by subsection (c) shall apply to contracts entered into after the date of the enactment of this Act.
 (3)Use of special compliance personnel program accountThe amendment made by subsection (d) shall apply to amounts expended from the special compliance personnel program account after the date of the enactment of this Act.
									1206.Reform of notice of contact of third parties
 (a)In generalSection 7602(c)(1) is amended to read as follows:  (1)General noticeAn officer or employee of the Internal Revenue Service may not contact any person other than the taxpayer with respect to the determination or collection of the tax liability of such taxpayer unless such contact occurs during a period (not greater than 1 year) which is specified in a notice which—
 (A)informs the taxpayer that contacts with persons other than the taxpayer are intended to be made during such period, and
 (B)except as otherwise provided by the Secretary, is provided to the taxpayer not later than 45 days before the beginning of such period.
											Nothing in the preceding sentence shall prevent the issuance of notices to the same taxpayer with
			 respect to the same tax liability with periods specified therein that, in
			 the aggregate, exceed 1 year. A notice shall not be issued under this
			 paragraph unless there is an intent at the time such notice is issued to
			 contact persons other than the taxpayer during the period specified in
			 such notice. The preceding sentence shall not prevent the issuance of a
			 notice if the requirement of such sentence is met on the basis of the
			 assumption that the information sought to be obtained by such contact will
			 not be obtained by other means before such contact..
 (b)Effective dateThe amendment made by this section shall apply to notices provided, and contacts of persons made, after the date which is 45 days after the date of the enactment of this Act.
								1207.Modification of authority to issue designated summons
 (a)In generalParagraph (1) of section 6503(j) is amended by striking coordinated examination program and inserting coordinated industry case program. (b)Requirements for summonsClause (i) of section 6503(j)(2)(A) is amended to read as follows:
									
 (i)the issuance of such summons is preceded by a review and written approval of such issuance by the Commissioner of the relevant operating division of the Internal Revenue Service and the Chief Counsel which—
 (I)states facts clearly establishing that the Secretary has made reasonable requests for the information that is the subject of the summons, and
 (II)is attached to such summons,. (c)Establishment that reasonable requests for information were madeSubsection (j) of section 6503 is amended by adding at the end the following new paragraph:
									
 (4)Establishment that reasonable requests for information were madeIn any court proceeding described in paragraph (3), the Secretary shall establish that reasonable requests were made for the information that is the subject of the summons..
 (d)Effective dateThe amendments made by this section shall apply to summonses issued after the date of the enactment of this Act.
								1208.Limitation on access of non-Internal Revenue Service employees to returns and return information
 (a)In generalSection 7602 is amended by adding at the end the following new subsection:  (f)Limitation on access of persons other than Internal Revenue Service officers and employeesThe Secretary shall not, under the authority of section 6103(n), provide any books, papers, records, or other data obtained pursuant to this section to any person authorized under section 6103(n), except when such person requires such information for the sole purpose of providing expert evaluation and assistance to the Internal Revenue Service. No person other than an officer or employee of the Internal Revenue Service or the Office of Chief Counsel may, on behalf of the Secretary, question a witness under oath whose testimony was obtained pursuant to this section..
 (b)Effective dateThe amendment made by this section— (1)shall take effect on the date of the enactment of this Act, and
 (2)shall not fail to apply to a contract in effect under section 6103(n) of the Internal Revenue Code of 1986 merely because such contract was in effect before the date of the enactment of this Act.
									DOrganizational modernization
							1301.Office of the National Taxpayer Advocate
								(a)Taxpayer Advocate Directives
 (1)In generalSection 7803(c) is amended by adding at the end the following new paragraph:  (5)Taxpayer Advocate DirectivesIn the case of any Taxpayer Advocate Directive issued by the National Taxpayer Advocate pursuant to a delegation of authority from the Commissioner of the Internal Revenue Service—
 (A)the Commissioner or a Deputy Commissioner shall modify, rescind, or ensure compliance with such directive not later than 90 days after the issuance of such directive, and
 (B)in the case of any directive which is modified or rescinded by a Deputy Commissioner, the National Taxpayer Advocate may (not later than 90 days after such modification or rescission) appeal to the Commissioner and the Commissioner shall (not later than 90 days after such appeal is made) ensure compliance with such directive as issued by the National Taxpayer Advocate or provide the National Taxpayer Advocate with a detailed description of the reasons for any modification or rescission made or upheld by the Commissioner pursuant to such appeal..
 (2)Report to certain committees of Congress regarding directivesSection 7803(c)(2)(B)(ii) is amended by redesignating subclauses (VIII) through (XI) as subclauses (IX) through (XII), respectively, and by inserting after subclause (VII) the following new subclause:
										
 (VIII)identify any Taxpayer Advocate Directive which was not honored by the Internal Revenue Service in a timely manner, as specified under paragraph (5);.
									(b)National Taxpayer Advocate annual reports to Congress
 (1)Inclusion of most serious taxpayer problemsSection 7803(c)(2)(B)(ii)(III) is amended by striking at least 20 of the and inserting the 10. (2)Coordination with Treasury Inspector General for Tax AdministrationSection 7803(c)(2) is amended by adding at the end the following new subparagraph:
										
 (E)Coordination with Treasury Inspector General for Tax AdministrationBefore beginning any research or study, the National Taxpayer Advocate shall coordinate with the Treasury Inspector General for Tax Administration to ensure that the National Taxpayer Advocate does not duplicate any action that the Treasury Inspector General for Tax Administration has already undertaken or has a plan to undertake..
									(3)Statistical support
 (A)In generalSection 6108 is amended by adding at the end the following new subsection:  (d)Statistical support for National Taxpayer AdvocateThe Secretary shall, upon request of the National Taxpayer Advocate, provide the National Taxpayer Advocate with statistical support in connection with the preparation by the National Taxpayer Advocate of the annual report described in section 7803(c)(2)(B)(ii). Such statistical support shall include statistical studies, compilations, and the review of information provided by the National Taxpayer Advocate for statistical validity and sound statistical methodology..
 (B)Disclosure of reviewSection 7803(c)(2)(B)(ii), as amended by subsection (a), is amended by redesignating subclause (XII) as subclause (XIII) and by inserting after subclause (XI) the following new subclause:
											
 (XII)with respect to any statistical information included in such report, include a statement of whether such statistical information was reviewed or provided by the Secretary under section 6108(d) and, if so, whether the Secretary determined such information to be statistically valid and based on sound statistical methodology..
 (C)Conforming amendmentSection 7803(c)(2)(B)(iii) is amended by adding at the end the following: The preceding sentence shall not apply with respect to statistical information provided to the Secretary for review, or received from the Secretary, under section 6108(d)..
 (c)Salary of National Taxpayer AdvocateSection 7803(c)(1)(B)(i) is amended by striking , or, if the Secretary of the Treasury so determines, at a rate fixed under section 9503 of such title.
								(d)Effective date
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)Salary of National Taxpayer AdvocateThe amendment made by subsection (c) shall apply to compensation paid to individuals appointed as the National Taxpayer Advocate after the date of the enactment of this Act.
									1302.Modernization of Internal Revenue Service organizational structure
 (a)In generalNot later than September 30, 2020, the Commissioner of the Internal Revenue Service shall submit to Congress a comprehensive written plan to redesign the organization of the Internal Revenue Service. Such plan shall—
 (1)ensure the successful implementation of the priorities specified by Congress in this Act, (2)prioritize taxpayer services to ensure that all taxpayers easily and readily receive the assistance that they need,
 (3)streamline the structure of the agency including minimizing the duplication of services and responsibilities within the agency,
 (4)best position the Internal Revenue Service to combat cybersecurity and other threats to the Internal Revenue Service, and
 (5)address whether the Criminal Investigation Division of the Internal Revenue Service should report directly to the Commissioner.
 (b)Repeal of restriction on organizational structure of Internal Revenue ServiceParagraph (3) of section 1001(a) of the Internal Revenue Service Restructuring and Reform Act of 1998 shall cease to apply beginning 1 year after the date on which the Commissioner of the Internal Revenue Service submits to Congress the plan described in subsection (a).
								EOther provisions
							1401.Return preparation programs for applicable taxpayers
 (a)In generalChapter 77 is amended by inserting after section 7526 the following new section:  7526A.Return preparation programs for applicable taxpayers (a)Establishment of Volunteer Income Tax Assistance Matching Grant ProgramThe Secretary shall establish a Community Volunteer Income Tax Assistance Matching Grant Program under which the Secretary may, subject to the availability of appropriated funds, make grants to provide matching funds for the development, expansion, or continuation of qualified return preparation programs assisting applicable taxpayers and members of underserved populations.
											(b)Use of funds
 (1)In generalQualified return preparation programs may use grants received under this section for— (A)ordinary and necessary costs associated with program operation in accordance with cost principles under the applicable Office of Management and Budget circular, including—
 (i)wages or salaries of persons coordinating the activities of the program, (ii)developing training materials, conducting training, and performing quality reviews of the returns prepared under the program,
 (iii)equipment purchases, and (iv)vehicle-related expenses associated with remote or rural tax preparation services,
 (B)outreach and educational activities described in subsection (c)(2)(B), and (C)services related to financial education and capability, asset development, and the establishment of savings accounts in connection with tax return preparation.
 (2)Requirement of matching fundsA qualified return preparation program must provide matching funds on a dollar-for-dollar basis for all grants provided under this section. Matching funds may include—
 (A)the salary (including fringe benefits) of individuals performing services for the program, (B)the cost of equipment used in the program, and
 (C)other ordinary and necessary costs associated with the program. Indirect expenses, including general overhead of any entity administering the program, shall not be counted as matching funds.(c)Application (1)In generalEach applicant for a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to applications which demonstrate—
 (A)assistance to applicable taxpayers, with emphasis on outreach to, and services for, such taxpayers, (B)taxpayer outreach and educational activities relating to eligibility and availability of income supports available through this title, including the earned income tax credit, and
 (C)specific outreach and focus on one or more underserved populations. (3)Amounts taken into accountIn determining matching grants under this section, the Secretary shall only take into account amounts provided by the qualified return preparation program for expenses described in subsection (b).
												(d)Program adherence
 (1)In generalThe Secretary shall establish procedures for, and shall conduct not less frequently than once every 5 calendar years during which a qualified return preparation program is operating under a grant under this section, periodic site visits—
 (A)to ensure the program is carrying out the purposes of this section, and (B)to determine whether the program meets such program adherence standards as the Secretary shall by regulation or other guidance prescribe.
 (2)Additional requirements for grant recipients not meeting program adherence standardsIn the case of any qualified return preparation program which— (A)is awarded a grant under this section, and
 (B)is subsequently determined— (i)not to meet the program adherence standards described in paragraph (1)(B), or
 (ii)not to be otherwise carrying out the purposes of this section, such program shall not be eligible for any additional grants under this section unless such program provides sufficient documentation of corrective measures established to address any such deficiencies determined.(e)DefinitionsFor purposes of this section—
 (1)Qualified return preparation programThe term qualified return preparation program means any program— (A)which provides assistance to individuals, not less than 90 percent of whom are applicable taxpayers, in preparing and filing Federal income tax returns,
 (B)which is administered by a qualified entity, (C)in which all volunteers who assist in the preparation of Federal income tax returns meet the training requirements prescribed by the Secretary, and
 (D)which uses a quality review process which reviews 100 percent of all returns. (2)Qualified entity (A)In generalThe term qualified entity means any entity which—
 (i)is an eligible organization, (ii)is in compliance with Federal tax filing and payment requirements,
 (iii)is not debarred or suspended from Federal contracts, grants, or cooperative agreements, and (iv)agrees to provide documentation to substantiate any matching funds provided pursuant to the grant program under this section.
 (B)Eligible organizationThe term eligible organization means— (i)an institution of higher education which is described in section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C. 1002), as in effect on the date of the enactment of this section, and which has not been disqualified from participating in a program under title IV of such Act,
 (ii)an organization described in section 501(c) and exempt from tax under section 501(a), (iii)a local government agency, including—
 (I)a county or municipal government agency, and (II)an Indian tribe, as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13)), including any tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), tribal subsidiary, subdivision, or other wholly owned tribal entity,
 (iv)a local, State, regional, or national coalition (with one lead organization which meets the eligibility requirements of clause (i), (ii), or (iii) acting as the applicant organization), or
 (v)in the case of applicable taxpayers and members of underserved populations with respect to which no organizations described in the preceding clauses are available—
 (I)a State government agency, or (II)an office providing Cooperative Extension services (as established at the land-grant colleges and universities under the Smith-Lever Act of May 8, 1914).
 (3)Applicable taxpayersThe term applicable taxpayer means a taxpayer whose income for the taxable year does not exceed an amount equal to the completed phaseout amount under section 32(b) for a married couple filing a joint return with three or more qualifying children, as determined in a revenue procedure or other published guidance.
 (4)Underserved populationThe term underserved population includes populations of persons with disabilities, persons with limited English proficiency, Native Americans, individuals living in rural areas, members of the Armed Forces and their spouses, and the elderly.
												(f)Special rules and limitations
 (1)Duration of grantsUpon application of a qualified return preparation program, the Secretary is authorized to award a multi-year grant not to exceed 3 years.
 (2)Aggregate limitationUnless otherwise provided by specific appropriation, the Secretary shall not allocate more than $30,000,000 per fiscal year (exclusive of costs of administering the program) to grants under this section.
												(g)Promotion of programs
 (1)In generalThe Secretary shall promote tax preparation through qualified return preparation programs through the use of mass communications and other means.
 (2)Provision of information regarding qualified return preparation programsThe Secretary may provide taxpayers information regarding qualified return preparation programs receiving grants under this section.
 (3)VITA grantee referralQualified return preparation programs receiving a grant under this section are encouraged, in appropriate cases, to—
 (A)advise taxpayers of the availability of, and eligibility requirements for receiving, advice and assistance from qualified low-income taxpayer clinics receiving funding under section 7526, and
 (B)provide information regarding the location of, and contact information for, such clinics.. (b)Clerical amendmentThe table of sections for chapter 77 is amended by inserting after the item relating to section 7526 the following new item:
									
										
											Sec. 7526A. Return preparation programs for applicable taxpayers..
								1402.Provision of information regarding low-income taxpayer clinics
 (a)In generalSection 7526(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
									
 (6)Provision of information regarding qualified low-income taxpayer clinicsNotwithstanding any other provision of law, officers and employees of the Department of the Treasury may—
 (A)advise taxpayers of the availability of, and eligibility requirements for receiving, advice and assistance from one or more specific qualified low-income taxpayer clinics receiving funding under this section, and
 (B)provide information regarding the location of, and contact information for, such clinics.. (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
 1403.Notice from IRS regarding closure of taxpayer assistance centersNot later than 90 days before the date that a proposed closure of a Taxpayer Assistance Center would take effect, the Secretary of the Treasury (or the Secretary’s delegate) shall—
 (1)make publicly available (including by non-electronic means) a notice which— (A)identifies the Taxpayer Assistance Center proposed for closure and the date of such proposed closure, and
 (B)identifies the relevant alternative sources of taxpayer assistance which may be utilized by taxpayers affected by such proposed closure, and
 (2)submit to Congress a written report that includes— (A)the information included in the notice described in paragraph (1),
 (B)the reasons for such proposed closure, and (C)such other information as the Secretary may determine appropriate.
									1404.Rules for seizure and sale of perishable goods restricted to only perishable goods
 (a)In generalSection 6336 of the Internal Revenue Code of 1986 is amended by striking or become greatly reduced in price or value by keeping, or that such property cannot be kept without great expense.
 (b)Effective dateThe amendment made by this section shall apply to property seized after the date of the enactment of this Act.
								1405.Whistleblower reforms
								(a)Modifications to disclosure rules for whistleblowers
 (1)In generalSection 6103(k) is amended by adding at the end the following new paragraph:  (13)Disclosure to whistleblowers (A)In generalThe Secretary may disclose, to any individual providing information relating to any purpose described in paragraph (1) or (2) of section 7623(a), return information related to the investigation of any taxpayer with respect to whom the individual has provided such information, but only to the extent that such disclosure is necessary in obtaining information, which is not otherwise reasonably available, with respect to the correct determination of tax liability for tax, or the amount to be collected with respect to the enforcement of any other provision of this title.
 (B)Updates on whistleblower investigationsThe Secretary shall disclose to an individual providing information relating to any purpose described in paragraph (1) or (2) of section 7623(a) the following:
 (i)Not later than 60 days after a case for which the individual has provided information has been referred for an audit or examination, a notice with respect to such referral.
 (ii)Not later than 60 days after a taxpayer with respect to whom the individual has provided information has made a payment of tax with respect to tax liability to which such information relates, a notice with respect to such payment.
 (iii)Subject to such requirements and conditions as are prescribed by the Secretary, upon a written request by such individual—
 (I)information on the status and stage of any investigation or action related to such information, and (II)in the case of a determination of the amount of any award under section 7623(b), the reasons for such determination.
														Clause (iii) shall not apply to any information if the Secretary determines that disclosure of such
			 information would seriously impair Federal tax administration. Information
			 described in clauses (i), (ii), and (iii) may be disclosed to a designee
			 of the individual providing such information in accordance with guidance
			 provided by the Secretary..
									(2)Conforming amendments
 (A)Confidentiality of informationSection 6103(a)(3) is amended by striking subsection (k)(10) and inserting paragraph (10) or (13) of subsection (k). (B)Penalty for unauthorized disclosureSection 7213(a)(2) is amended by striking (k)(10) and inserting (k)(10) or (13).
 (C)Coordination with authority to disclose for investigative purposesSection 6103(k)(6) is amended by adding at the end the following new sentence: This paragraph shall not apply to any disclosure to an individual providing information relating to any purpose described in paragraph (1) or (2) of section 7623(a) which is made under paragraph (13)(A)..
 (b)Protection against retaliationSection 7623 is amended by adding at the end the following new subsection:  (d)Civil action To protect against retaliation cases (1)Anti-retaliation whistleblower protection for employeesNo employer, or any officer, employee, contractor, subcontractor, or agent of such employer, may discharge, demote, suspend, threaten, harass, or in any other manner discriminate against an employee in the terms and conditions of employment (including through an act in the ordinary course of such employee's duties) in reprisal for any lawful act done by the employee—
 (A)to provide information, cause information to be provided, or otherwise assist in an investigation regarding underpayment of tax or any conduct which the employee reasonably believes constitutes a violation of the internal revenue laws or any provision of Federal law relating to tax fraud, when the information or assistance is provided to the Internal Revenue Service, the Secretary of Treasury, the Treasury Inspector General for Tax Administration, the Comptroller General of the United States, the Department of Justice, the United States Congress, a person with supervisory authority over the employee, or any other person working for the employer who has the authority to investigate, discover, or terminate misconduct, or
 (B)to testify, participate in, or otherwise assist in any administrative or judicial action taken by the Internal Revenue Service relating to an alleged underpayment of tax or any violation of the internal revenue laws or any provision of Federal law relating to tax fraud.
												(2)Enforcement action
 (A)In generalA person who alleges discharge or other reprisal by any person in violation of paragraph (1) may seek relief under paragraph (3) by—
 (i)filing a complaint with the Secretary of Labor, or (ii)if the Secretary of Labor has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy.
													(B)Procedure
 (i)In generalAn action under subparagraph (A)(i) shall be governed under the rules and procedures set forth in section 42121(b) of title 49, United States Code.
 (ii)ExceptionNotification made under section 42121(b)(1) of title 49, United States Code, shall be made to the person named in the complaint and to the employer.
 (iii)Burdens of proofAn action brought under subparagraph (A)(ii) shall be governed by the legal burdens of proof set forth in section 42121(b) of title 49, United States Code, except that in applying such section—
 (I)behavior described in paragraph (1) shall be substituted for behavior described in paragraphs (1) through (4) of subsection (a) each place it appears in paragraph (2)(B) thereof, and (II)a violation of paragraph (1) shall be substituted for a violation of subsection (a) each place it appears.
 (iv)Statute of limitationsA complaint under subparagraph (A)(i) shall be filed not later than 180 days after the date on which the violation occurs.
 (v)Jury trialA party to an action brought under subparagraph (A)(ii) shall be entitled to trial by jury. (3)Remedies (A)In generalAn employee prevailing in any action under paragraph (2)(A) shall be entitled to all relief necessary to make the employee whole.
 (B)Compensatory damagesRelief for any action under subparagraph (A) shall include— (i)reinstatement with the same seniority status that the employee would have had, but for the reprisal,
 (ii)the sum of 200 percent of the amount of back pay and 100 percent of all lost benefits, with interest, and
 (iii)compensation for any special damages sustained as a result of the reprisal, including litigation costs, expert witness fees, and reasonable attorney fees.
 (4)Rights retained by employeeNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement.
											(5)Nonenforceability of certain provisions waiving rights and remedies or requiring arbitration of
			 disputes
 (A)Waiver of rights and remediesThe rights and remedies provided for in this subsection may not be waived by any agreement, policy form, or condition of employment, including by a predispute arbitration agreement.
 (B)Predispute arbitration agreementsNo predispute arbitration agreement shall be valid or enforceable, if the agreement requires arbitration of a dispute arising under this subsection..
								(c)Effective date
 (1)In generalThe amendments made by subsection (a) shall apply to disclosures made after the date of the enactment of this Act.
 (2)Civil protectionThe amendment made by subsection (b) shall take effect on the date of the enactment of this Act. 1406.Customer service informationThe Secretary of the Treasury (or the Secretary's delegate) shall provide helpful information to taxpayers placed on hold during a telephone call to any Internal Revenue Service help line, including the following:
 (1)Information about common tax scams. (2)Information on where and how to report tax scams.
 (3)Additional advice on how taxpayers can protect themselves from identity theft and tax scams. 1407.Misdirected tax refund depositsSection 6402 is amended by adding at the end the following new subsection:
								
 (n)Misdirected direct deposit refundNot later than the date which is 6 month after the date of the enactment of the Taxpayer First Act of 2018, the Secretary shall prescribe regulations to establish procedures to allow for— (1)taxpayers to report instances in which a refund made by the Secretary by electronic funds transfer was erroneously delivered to an account at a financial institution for which the taxpayer is not the owner;
 (2)coordination with financial institutions for the purpose of— (A)identifying erroneous payments described in paragraph (1); and
 (B)recovery of the erroneously transferred amounts; and (3)the refund to be delivered to the correct account of the taxpayer..
							II21st Century IRS
						ACybersecurity and identity protection
 2001.Public-private partnership to address identity theft refund fraudThe Secretary of the Treasury (or the Secretary’s delegate) shall work collaboratively with the public and private sectors to protect taxpayers from identity theft refund fraud.
							2002.Recommendations of Electronic Tax Administration Advisory Committee regarding identity theft refund
 fraudThe Secretary of the Treasury shall ensure that the advisory group convened by the Secretary pursuant to section 2001(b)(2) of the Internal Revenue Service Restructuring and Reform Act of 1998 (commonly known as the Electronic Tax Administration Advisory Committee) studies (including by providing organized public forums) and makes recommendations to the Secretary regarding methods to prevent identity theft and refund fraud.
							2003.Information sharing and analysis center
 (a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) may participate in an information sharing and analysis center to centralize, standardize, and enhance data compilation and analysis to facilitate sharing actionable data and information with respect to identity theft tax refund fraud.
 (b)Development of performance metricsThe Secretary of the Treasury (or the Secretary’s delegate) shall develop metrics for measuring the success of such center in detecting and preventing identity theft tax refund fraud.
								(c)Disclosure
 (1)In generalSection 6103(k), as amended by this Act, is amended by adding at the end the following new paragraph:
										
											(14)Disclosure of return information for purposes of cybersecurity and the prevention of identity theft
			 tax refund fraud
 (A)In generalUnder such procedures and subject to such conditions as the Secretary may prescribe, the Secretary may disclose specified return information to specified ISAC participants to the extent that the Secretary determines such disclosure is in furtherance of effective Federal tax administration relating to the detection or prevention of identity theft tax refund fraud, validation of taxpayer identity, authentication of taxpayer returns, or detection or prevention of cybersecurity threats.
 (B)Specified ISAC participantsFor purposes of this paragraph— (i)In generalThe term specified ISAC participant means—
 (I)any person designated by the Secretary as having primary responsibility for a function performed with respect to the information sharing and analysis center described in section 2003(a) of the Taxpayer First Act of 2018, and
 (II)any person subject to the requirements of section 7216 and which is a participant in such information sharing and analysis center.
 (ii)Information sharing agreementSuch term shall not include any person unless such person has entered into a written agreement with the Secretary setting forth the terms and conditions for the disclosure of information to such person under this paragraph, including requirements regarding the protection and safeguarding of such information by such person.
 (C)Specified return informationFor purposes of this paragraph, the term specified return information means— (i)in the case of a return which is in connection with a case of potential identity theft refund fraud—
 (I)in the case of such return filed electronically, the internet protocol address, device identification, email domain name, speed of completion, method of authentication, refund method, and such other return information related to the electronic filing characteristics of such return as the Secretary may identify for purposes of this subclause, and
 (II)in the case of such return prepared by a tax return preparer, identifying information with respect to such tax return preparer, including the preparer taxpayer identification number and electronic filer identification number of such preparer,
 (ii)in the case of a return which is in connection with a case of a identity theft refund fraud which has been confirmed by the Secretary (pursuant to such procedures as the Secretary may provide), the information referred to in subclauses (I) and (II) of clause (i), the name and taxpayer identification number of the taxpayer as it appears on the return, and any bank account and routing information provided for making a refund in connection with such return, and
 (iii)in the case of any cybersecurity threat to the Internal Revenue Service, information similar to the information described in subclauses (I) and (II) of clause (i) with respect to such threat.
													(D)Restriction on use of disclosed information
 (i)Designated third partiesAny return information received by a person described in subparagraph (B)(i)(I) shall be used only for the purposes of and to the extent necessary in—
 (I)performing the function such person is designated to perform under such subparagraph, (II)facilitating disclosures authorized under subparagraph (A) to persons described in subparagraph (B)(i)(II), and
 (III)facilitating disclosures authorized under subsection (d) to participants in such information sharing and analysis center.
 (ii)Return preparersAny return information received by a person described in subparagraph (B)(i)(II) shall be treated for purposes of section 7216 as information furnished to such person for, or in connection with, the preparation of a return of the tax imposed under chapter 1.
 (E)Data protection and safeguardsReturn information disclosed under this paragraph shall be subject to such protections and safeguards as the Secretary may require in regulations or other guidance or in the written agreement referred to in subparagraph (B)(ii). Such written agreement shall include a requirement that any unauthorized access to information disclosed under this paragraph, and any breach of any system in which such information is held, be reported to the Treasury Inspector General for Tax Administration..
									(2)Application of civil and criminal penalties
 (A)Section 6103(a)(3), as amended by this Act, is amended by striking or (13) and inserting (13), or (14). (B)Section 7213(a)(2), as amended by this Act, is amended by striking or (13) and inserting (13), or (14).
										2004.Compliance by contractors with confidentiality safeguards
 (a)In GeneralSection 6103(p) is amended by adding at the end the following new paragraph:  (9)Disclosure to contractors and other agentsNotwithstanding any other provision of this section, no return or return information shall be disclosed to any contractor or other agent of a Federal, State, or local agency unless such agency, to the satisfaction of the Secretary—
 (A)has requirements in effect which require each such contractor or other agent which would have access to returns or return information to provide safeguards (within the meaning of paragraph (4)) to protect the confidentiality of such returns or return information,
 (B)agrees to conduct an on-site review every 3 years (or a mid-point review in the case of contracts or agreements of less than 3 years in duration) of each contractor or other agent to determine compliance with such requirements,
 (C)submits the findings of the most recent review conducted under subparagraph (B) to the Secretary as part of the report required by paragraph (4)(E), and
 (D)certifies to the Secretary for the most recent annual period that such contractor or other agent is in compliance with all such requirements.
											The certification required by subparagraph (D) shall include the name and address of each
			 contractor or other agent, a description of the contract or agreement with
			 such contractor or other agent, and the duration of such contract or
			 agreement. The requirements of this paragraph shall not apply to
			 disclosures pursuant to subsection (n) for purposes of Federal tax
			 administration..
 (b)Conforming AmendmentSection 6103(p)(8)(B) is amended by inserting or paragraph (9) after subparagraph (A). (c)Effective DateThe amendments made by this section shall apply to disclosures made after December 31, 2022.
 2005.Report on electronic paymentsNot later than 2 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate), in coordination with the Bureau of Fiscal Service and the Internal Revenue Service, and in consultation with private sector financial institutions, shall submit a written report to Congress describing how the government can utilize new payment platforms to increase the number of tax refunds paid by electronic funds transfer. Such report shall weigh the interests of reducing identity theft tax refund fraud, reducing the Federal Government’s costs in delivering tax refunds, the costs and any associated fees charged to taxpayers (including monthly and point-of-service fees) to access their tax refunds, the impact on individuals who do not have access to financial accounts or institutions, and ensuring payments are made to accounts at a financial institution that complies with section 21 of the Federal Deposit Insurance Act, chapter 2 of title I of Public Law 91–508, and subchapter II of chapter 53 of title 31, United States Code (commonly referred to collectively as the Bank Secrecy Act) and the USA PATRIOT Act. Such report shall include any legislative recommendations necessary to accomplish these goals.
							2006.Identity protection personal identification numbers
 (a)In GeneralSubject to subsection (b), the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall establish a program to issue, upon the request of any individual, a number which may be used in connection with such individual's social security number (or other identifying information with respect to such individual as determined by the Secretary) to assist the Secretary in verifying such individual's identity.
								(b)Requirements
 (1)Annual expansionFor each calendar year beginning after the date of the enactment of this Act, the Secretary shall provide numbers through the program described in subsection (a) to individuals residing in such States as the Secretary deems appropriate, provided that the total number of States served by such program during such year is greater than the total number of States served by such program during the preceding year.
 (2)Nationwide availabilityNot later than 5 years after the date of the enactment of this Act, the Secretary shall ensure that the program described in subsection (a) is made available to any individual residing in the United States.
									2007.Single point of contact for tax-related identity theft victims
 (a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall establish and implement procedures to ensure that any taxpayer whose return has been delayed or otherwise adversely affected due to tax-related identity theft has a single point of contact at the Internal Revenue Service throughout the processing of the taxpayer’s case. The single point of contact shall track the taxpayer’s case to completion and coordinate with other Internal Revenue Service employees to resolve case issues as quickly as possible.
								(b)Single point of contact
 (1)In generalFor purposes of subsection (a), the single point of contact shall consist of a team or subset of specially trained employees who—
 (A)have the ability to work across functions to resolve the issues involved in the taxpayer's case; and
 (B)shall be accountable for handling the case until its resolution. (2)Team or subsetThe employees included within the team or subset described in paragraph (1) may change as required to meet the needs of the Internal Revenue Service, provided that procedures have been established to—
 (A)ensure continuity of records and case history; and (B)notify the taxpayer when appropriate.
										2008.Notification of suspected identity theft
 (a)In generalChapter 77 is amended by adding at the end the following new section:  7529.Notification of suspected identity theft (a)In generalIf the Secretary determines that there has been or may have been an unauthorized use of the identity of any individual, the Secretary shall, without jeopardizing an investigation relating to tax administration—
 (1)as soon as practicable, notify the individual of such determination and provide— (A)instructions on how to file a report with law enforcement regarding the unauthorized use of the identity of the individual,
 (B)the identification of any forms necessary for the individual to complete and submit to law enforcement to permit access to personal information of the individual during the investigation,
 (C)information regarding actions the individual may take in order to protect the individual from harm relating to such unauthorized use, and
 (D)an offer of identity protection measures to be provided to the individual by the Internal Revenue Service, such as the use of an identity protection personal identification number, and
 (2)at the time the information described in paragraph (1) is provided (or, if not available at such time, as soon as practicable thereafter), issue additional notifications to such individual (or such individual's designee) regarding—
 (A)whether an investigation has been initiated in regards to such unauthorized use, (B)whether the investigation substantiated an unauthorized use of the identity of the individual, and
 (C)whether— (i)any action has been taken against a person relating to such unauthorized use, or
 (ii)any referral has been made for criminal prosecution of such person and, to the extent such information is available, whether such person has been criminally charged by indictment or information.
														(b)Employment-Related identity theft
 (1)In generalFor purposes of this section, the unauthorized use of the identity of an individual includes the unauthorized use of the identity of the individual to obtain employment.
 (2)Determination of employment-related identity theftFor purposes of this section, in making a determination as to whether there has been or may have been an unauthorized use of the identity of an individual to obtain employment, the Secretary shall review any information—
 (A)obtained from a statement described in section 6051 or an information return relating to compensation for services rendered other than as an employee, or
 (B)provided to the Internal Revenue Service by the Social Security Administration regarding any statement described in section 6051,
													which indicates that the social security account number provided on such statement or information
			 return does not correspond with the name provided on such statement or
			 information return or the name on the tax return reporting the income
			 which is included on such statement or information return..
								(b)Additional measures
 (1)Examination of both paper and electronic statements and returnsThe Secretary of the Treasury (or the Secretary’s delegate) shall examine the statements, information returns, and tax returns described in section 7529(b)(2) of the Internal Revenue Code of 1986 (as added by subsection (a)) for any evidence of employment-related identity theft, regardless of whether such statements or returns are submitted electronically or on paper.
 (2)Improvement of effective return processing program with Social Security AdministrationSection 232 of the Social Security Act (42 U.S.C. 432) is amended by inserting after the third sentence the following: For purposes of carrying out the return processing program described in the preceding sentence, the Commissioner of Social Security shall request, not less than annually, such information described in section 7529(b)(2) of the Internal Revenue Code of 1986 as may be necessary to ensure the accuracy of the records maintained by the Commissioner of Social Security related to the amounts of wages paid to, and the amounts of self-employment income derived by, individuals..
 (3)Underreporting of incomeThe Secretary (or the Secretary's delegate) shall establish procedures to ensure that income reported in connection with the unauthorized use of a taxpayer's identity is not taken into account in determining any penalty for underreporting of income by the victim of identity theft.
 (c)Clerical amendmentThe table of sections for chapter 77 is amended by adding at the end the following new item:   Sec. 7529. Notification of suspected identity theft.. (d)Effective dateThe amendments made by this section shall apply to determinations made after the date that is 6 months after the date of the enactment of this Act.
								2009.Guidelines for stolen identity refund fraud cases
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary (or the Secretary’s delegate), in consultation with the National Taxpayer Advocate, shall develop and implement publicly available guidelines for management of cases involving stolen identity refund fraud in a manner that reduces the administrative burden on taxpayers who are victims of such fraud.
 (b)Standards and procedures To be consideredThe guidelines described in subsection (a) may include— (1)standards for—
 (A)the average length of time in which a case involving stolen identity refund fraud should be resolved;
 (B)the maximum length of time, on average, a taxpayer who is a victim of stolen identity refund fraud and is entitled to a tax refund which has been stolen should have to wait to receive such refund; and
 (C)the maximum number of offices and employees within the Internal Revenue Service with whom a taxpayer who is a victim of stolen identity refund fraud should be required to interact in order to resolve a case;
 (2)standards for opening, assigning, reassigning, or closing a case involving stolen identity refund fraud; and
 (3)procedures for implementing and accomplishing the standards described in paragraphs (1) and (2), and measures for evaluating such procedures and determining whether such standards have been successfully implemented.
									2010.Increased penalty for improper disclosure or use of information by preparers of returns
 (a)In generalSection 6713 is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following new subsection:  (b)Enhanced penalty for improper use or disclosure relating to identity theft (1)In generalIn the case of a disclosure or use described in subsection (a) that is made in connection with a crime relating to the misappropriation of another person's taxpayer identity (as defined in section 6103(b)(6)), whether or not such crime involves any tax filing, subsection (a) shall be applied—
 (A)by substituting $1,000 for $250, and (B)by substituting $50,000 for $10,000.
 (2)Separate application of total penalty limitationThe limitation on the total amount of the penalty under subsection (a) shall be applied separately with respect to disclosures or uses to which this subsection applies and to which it does not apply..
 (b)Criminal penaltySection 7216(a) is amended by striking $1,000 and inserting $1,000 ($100,000 in the case of a disclosure or use to which section 6713(b) applies). (c)Effective dateThe amendments made by this section shall apply to disclosures or uses on or after the date of the enactment of this Act.
								BDevelopment of information technology
							2101.Management of Internal Revenue Service information technology
 (a)Duties and responsibilities of Internal Revenue Service Chief Information OfficerSection 7803, as amended by section 1001, is amended by adding at the end the following new subsection:
									
										(f)Internal Revenue Service Chief Information Officer
 (1)In generalThere shall be in the Internal Revenue Service an Internal Revenue Service Chief Information Officer (hereafter referred to in this subsection as the IRS CIO) who shall be appointed by the Commissioner of the Internal Revenue Service.
 (2)Centralized responsibility for Internal Revenue Service information technologyThe Commissioner of the Internal Revenue Service (and the Secretary) shall act through the IRS CIO with respect to all development, implementation, and maintenance of information technology for the Internal Revenue Service. Any reference in this subsection to the IRS CIO which directs the IRS CIO to take any action, or to assume any responsibility, shall be treated as a reference to the Commissioner of the Internal Revenue Service acting through the IRS CIO.
 (3)General duties and responsibilitiesThe IRS CIO shall— (A)be responsible for the development, implementation, and maintenance of information technology for the Internal Revenue Service,
 (B)ensure that the information technology of the Internal Revenue Service is secure and integrated, (C)maintain operational control of all information technology for the Internal Revenue Service,
 (D)be the principal advocate for the information technology needs of the Internal Revenue Service, and (E)consult with the Chief Procurement Officer of the Internal Revenue Service to ensure that the information technology acquired for the Internal Revenue Service is consistent with—
 (i)the goals and requirements specified in subparagraphs (A) through (D), and (ii)the strategic plan developed under paragraph (4).
													(4)Strategic plan
 (A)In generalThe IRS CIO shall develop and implement a multiyear strategic plan for the information technology needs of the Internal Revenue Service. Such plan shall—
 (i)include performance measurements of such technology and of the implementation of such plan, (ii)include a plan for an integrated enterprise architecture of the information technology of the Internal Revenue Service,
 (iii)include and take into account the resources needed to accomplish such plan, (iv)take into account planned major acquisitions of information technology by the Internal Revenue Service, including Customer Account Data Engine 2 and the Enterprise Case Management System, and
 (v)align with the needs and strategic plan of the Internal Revenue Service. (B)Plan updatesThe IRS CIO shall, not less frequently than annually, review and update the strategic plan under subparagraph (A) (including the plan for an integrated enterprise architecture described in subparagraph (A)(ii)) to take into account the development of new information technology and the needs of the Internal Revenue Service.
												(5)Scope of authority
 (A)Information technologyFor purposes of this subsection, the term information technology has the meaning given such term by section 11101 of title 40, United States Code. (B)Internal Revenue ServiceAny reference in this subsection to the Internal Revenue Service includes a reference to all components of the Internal Revenue Service, including—
 (i)the Office of the Taxpayer Advocate, (ii)the Criminal Investigation Division of the Internal Revenue Service, and
 (iii)except as otherwise provided by the Secretary with respect to information technology related to matters described in subsection (b)(3)(B), the Office of the Chief Counsel..
								(b)Independent verification and validation of the Customer Account Data Engine 2 and Enterprise Case
			 Management System
 (1)In generalThe Commissioner of the Internal Revenue Service shall enter into a contract with an independent reviewer to verify and validate the implementation plans (including the performance milestones and cost estimates included in such plans) developed for the Customer Account Data Engine 2 and the Enterprise Case Management System.
 (2)Deadline for completionSuch contract shall require that such verification and validation be completed not later than the date which is 1 year after the date of the enactment of this Act.
									(3)Application to phases of CADE 2
 (A)In generalParagraphs (1) and (2) shall not apply to phase 1 of the Customer Account Data Engine 2 and shall apply separately to each other phase.
 (B)Deadline for completing plansNot later than 1 year after the date of the enactment of this Act, the Commissioner of the Internal Revenue Service shall complete the development of plans for all phases of the Customer Account Data Engine 2.
 (C)Deadline for completion of verification and validation of plansIn the case of any phase after phase 2 of the Customer Account Data Engine 2, paragraph (2) shall be applied by substituting the date on which the plan for such phase was completed for the date of the enactment of this Act.
										(c)Coordination of IRS CIO and Chief Procurement Officer of the Internal Revenue Service
 (1)In generalThe Chief Procurement Officer of the Internal Revenue Service shall— (A)identify all significant IRS information technology acquisitions and provide written notification to the Internal Revenue Service Chief Information Officer (hereafter referred to in this subsection as the IRS CIO) of each such acquisition in advance of such acquisition, and
 (B)regularly consult with the IRS CIO regarding acquisitions of information technology for the Internal Revenue Service, including meeting with the IRS CIO regarding such acquisitions upon request.
 (2)Significant IRS information technology acquisitionsFor purposes of this subsection, the term significant IRS information technology acquisitions means— (A)any acquisition of information technology for the Internal Revenue Service in excess of $1,000,000, and
 (B)such other acquisitions of information technology for the Internal Revenue Service (or categories of such acquisitions) as the IRS CIO, in consultation with the Chief Procurement Officer of the Internal Revenue Service, may identify.
 (3)ScopeTerms used in this subsection which are also used in section 7803(f) of the Internal Revenue Code of 1986 (as amended by subsection (a)) shall have the same meaning as when used in such section.
									2102.Development of online accounts and portals
 (a)In generalThe Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall—
 (1)develop secure individualized online accounts to provide services to taxpayers and their designated return preparers, including obtaining taxpayer information, making payment of taxes, sharing documentation, and (to the extent feasible) addressing and correcting issues, and
 (2)develop a process for the acceptance of tax forms, and supporting documentation, in digital or other electronic format.
 (b)Electronic services treated as supplemental; application of security standardsThe Secretary shall ensure that the processes described in subsection (a)— (1)are a supplement to, and not a replacement for, other services provided by the Internal Revenue Service to taxpayers, including face-to-face taxpayer assistance and services provided by phone, and
 (2)comply with applicable security standards and guidelines. (c)Process for developing online accounts (1)Development of planNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress a written report describing the Secretary’s plan for developing the secure individualized online accounts described in subsection (a)(1). Such plan shall address the feasibility of taxpayers addressing and correcting issues through such accounts and whether access to such accounts should be restricted and in what manner.
 (2)DeadlineThe Secretary shall make every reasonable effort to make the secure individualized online accounts described in subsection (a)(1) available to taxpayers by December 31, 2023.
									2103.Internet platform for Form 1099 filings
 (a)In generalNot later than January 1, 2023, the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall make available an Internet website or other electronic media, with a user interface and functionality similar to the Business Services Online Suite of Services provided by the Social Security Administration, that will provide access to resources and guidance provided by the Internal Revenue Service and will allow persons to—
 (1)prepare and file Forms 1099, (2)prepare Forms 1099 for distribution to recipients other than the Internal Revenue Service, and
 (3)maintain a record of completed and submitted Forms 1099. (b)Electronic services treated as supplemental; application of security standardsThe Secretary shall ensure that the services described in subsection (a)—
 (1)are a supplement to, and not a replacement for, other services provided by the Internal Revenue Service to taxpayers, and
 (2)comply with applicable security standards and guidelines. 2104.Streamlined critical pay authority for information technology positions (a)In generalSubchapter A of chapter 80 is amended by adding at the end the following new section:
									
 7812.Streamlined critical pay authority for information technology positionsIn the case of any position which is critical to the functionality of the information technology operations of the Internal Revenue Service—
 (1)section 9503 of title 5, United States Code, shall be applied— (A)by substituting during the period beginning on the date of the enactment of section 7812 of the Internal Revenue Code of 1986, and ending on September 30, 2023 for Before September 30, 2013 in subsection (a),
 (B)without regard to subparagraph (B) of subsection (a)(1), and (C)by substituting the date of the enactment of the Taxpayer First Act of 2018 for June 1, 1998 in subsection (a)(6),
 (2)section 9504 of such title 5 shall be applied by substituting During the period beginning on the date of the enactment of section 7812 of the Internal Revenue Code of 1986, and ending on September 30, 2023 for Before September 30, 2013 each place it appears in subsections (a) and (b), and
 (3)section 9505 of such title shall be applied— (A)by substituting During the period beginning on the date of the enactment of section 7812 of the Internal Revenue Code of 1986, and ending on September 30, 2023 for Before September 30, 2013 in subsection (a), and
 (B)by substituting the information technology operations for significant functions in subsection (a).. (b)Clerical amendmentThe table of sections for subchapter A of chapter 80 is amended by adding at the end the following new item:
									
										
											Sec. 7812. Streamlined critical pay authority for information technology positions..
								CModernization of consent-based income verification system
							2201.Disclosure of taxpayer information for third-party income verification
 (a)In generalNot later than 1 year after the close of the 2-year period described in subsection (d)(1), the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall implement a program to ensure that any qualified disclosure—
 (1)is fully automated and accomplished through the Internet, and (2)is accomplished in as close to real-time as is practicable.
 (b)Qualified disclosureFor purposes of this section, the term qualified disclosure means a disclosure under section 6103(c) of the Internal Revenue Code of 1986 of returns or return information by the Secretary to a person seeking to verify the income or creditworthiness of a taxpayer who is a borrower in the process of a loan application.
 (c)Application of security standardsThe Secretary shall ensure that the program described in subsection (a) complies with applicable security standards and guidelines.
								(d)User fee
 (1)In generalDuring the 2-year period beginning on the first day of the 6th calendar month beginning after the date of the enactment of this Act, the Secretary shall assess and collect a fee for qualified disclosures (in addition to any other fee assessed and collected for such disclosures) at such rates as the Secretary determines are sufficient to cover the costs related to implementing the program described in subsection (a), including the costs of any necessary infrastructure or technology.
 (2)Deposit of collectionsAmounts received from fees assessed and collected under paragraph (1) shall be deposited in, and credited to, an account solely for the purpose of carrying out the activities described in subsection (a). Such amounts shall be available to carry out such activities without need of further appropriation and without fiscal year limitation.
									2202.Limit redisclosures and uses of consent-based disclosures of tax return information
 (a)In generalSection 6103(c) is amended by adding at the end the following: Persons designated by the taxpayer under this subsection to receive return information shall not use the information for any purpose other than the express purpose for which consent was granted and shall not disclose return information to any other person without the express permission of, or request by, the taxpayer..
 (b)Application of penaltiesSection 6103(a)(3) is amended by inserting subsection (c), after return information under. (c)Effective dateThe amendments made by this section shall apply to disclosures made after the date of the enactment of this Act.
								DExpanded use of electronic systems
							2301.Electronic filing of returns
 (a)In generalSection 6011(e)(2)(A) is amended by striking 250 and inserting the applicable number of. (b)Applicable numberSection 6011(e) is amended by striking paragraph (5) and inserting the following new paragraphs:
									
										(5)Applicable number
 (A)In generalFor purposes of paragraph (2)(A), the applicable number shall be— (i)except as provided in subparagraph (B), in the case of calendar years before 2020, 250,
 (ii)in the case of calendar year 2020, 100, and (iii)in the case of calendar years after 2020, 10.
 (B)Special rule for partnerships for 2018 and 2019In the case of a partnership, for any calendar year before 2020, the applicable number shall be— (i)in the case of calendar year 2018, 200, and
 (ii)in the case of calendar year 2019, 150. (6)Partnerships required to file on magnetic mediaNotwithstanding paragraph (2)(A), the Secretary shall require partnerships having more than 100 partners to file returns on magnetic media..
 (c)Returns filed by a tax return preparerSection 6011(e)(3) is amended by adding at the end the following new subparagraph:  (D)Exception for certain preparers located in areas without internet accessThe Secretary may waive the requirement of subparagraph (A) if the Secretary determines, on the basis of an application by the tax return preparer, that the preparer cannot meet such requirement by reason of being located in a geographic area which does not have access to internet service (other than dial-up or satellite service)..
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 2302.Uniform standards for the use of electronic signatures for disclosure authorizations to, and other authorizations of, practitionersSection 6061(b)(3) is amended to read as follows:
								
									(3)Published guidance
 (A)In generalThe Secretary shall publish guidance as appropriate to define and implement any waiver of the signature requirements or any method adopted under paragraph (1).
 (B)Electronic signatures for disclosure authorizations to, and other authorizations of, practitionersNot later than 6 months after the date of the enactment of this subparagraph, the Secretary shall publish guidance to establish uniform standards and procedures for the acceptance of taxpayers’ signatures appearing in electronic form with respect to any request for disclosure of a taxpayer's return or return information under section 6103(c) to a practitioner or any power of attorney granted by a taxpayer to a practitioner.
 (C)PractitionerFor purposes of subparagraph (B), the term practitioner means any individual in good standing who is regulated under section 330 of title 31, United States Code..
 2303.Payment of taxes by debit and credit cardsSection 6311(d)(2) is amended by adding at the end the following: The preceding sentence shall not apply to the extent that the Secretary ensures that any such fee or other consideration is fully recouped by the Secretary in the form of fees paid to the Secretary by persons paying taxes imposed under subtitle A with credit, debit, or charge cards pursuant to such contract. Notwithstanding the preceding sentence, the Secretary shall seek to minimize the amount of any fee or other consideration that the Secretary pays under any such contract..
							2304.Requirement that electronically prepared paper returns include scannable code
 (a)In generalSubsection (e) of section 6011, as amended by this Act, is amended by adding at the end the following new paragraph:
									
 (7)Special rule for returns prepared electronically and submitted on paperThe Secretary shall require that any return of tax which is prepared electronically, but is printed and filed on paper, bear a code which can, when scanned, convert such return to electronic format..
 (b)Conforming amendmentParagraph (1) of section 6011(e) is amended by striking paragraph (3) and inserting paragraphs (3) and (7). (c)Effective dateThe amendments made by this section shall apply to returns of tax the due date for which (determined without regard to extensions) is after December 31, 2020.
 2305.Authentication of users of electronic services accountsBeginning 180 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary's delegate) shall verify the identity of any individual opening an e-Services account with the Internal Revenue Service before such individual is able to use the e-Services tools.
							EOther provisions
 2401.Repeal of provision regarding certain tax compliance procedures and reportsSection 2004 of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 6012 note) is repealed.
 2402.Comprehensive training strategyNot later than 1 year after the date of the enactment of this Act, the Commissioner of Internal Revenue shall submit to Congress a written report providing a comprehensive training strategy for employees of the Internal Revenue Service, including—
 (1)a plan to streamline current training processes, including an assessment of the utility of further consolidating internal training programs, technology, and funding,
 (2)a plan to develop annual training regarding taxpayer rights, including the role of the Office of the Taxpayer Advocate, for employees that interface with taxpayers and their managers,
 (3)a plan to improve technology-based training, (4)proposals to—
 (A)focus employee training on early, fair, and efficient resolution of taxpayer disputes for employees that interface with taxpayers and their managers, and
 (B)ensure consistency of skill development and employee evaluation throughout the Internal Revenue Service, and
 (5)a thorough assessment of the funding necessary to implement such strategy. IIIMiscellaneous provisions AReform of Laws Governing Internal Revenue Service Employees 3001.Electronic record retention (a)Retention of records (1)In generalEmail records of the Internal Revenue Service shall be retained in an appropriate electronic system that supports records management and litigation requirements, including the capability to identify, retrieve, and retain the records, in accordance with the requirements described in paragraph (2).
									(2)Requirements
 (A)Prior to certificationThe Commissioner of Internal Revenue and the Chief Counsel for the Internal Revenue Service shall retain all email records generated on or after the date of the enactment of this Act and before the date on which the Treasury Inspector General for Tax Administration makes the certification under subsection (c)(1).
 (B)Principal officers and specified employeesNot later than December 31, 2019, the Commissioner of Internal Revenue and the Chief Counsel for the Internal Revenue Service shall maintain email records of all principal officers and specified employees of the Internal Revenue Service for a period of not less than 15 years beginning on the date such record was generated.
 (b)Transmission of records to the National ArchivesNot later than 15 years after the date on which an email record of a principal officer or specified employee of the Internal Revenue Service is generated, the Commissioner of Internal Revenue and the Chief Counsel for the Internal Revenue Service shall transfer such email record to the Archivist of the United States.
								(c)Compliance
 (1)CertificationOn the date that the Treasury Inspector General for Tax Administration determines that the Internal Revenue Service has a program in place that complies with the requirements of subsections (a)(2)(B) and (b), the Treasury Inspector General for Tax Administration shall certify to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate that the Internal Revenue Service is in compliance with such requirements.
									(2)Reports
 (A)Interim reportNot later than December 31, 2019, the Treasury Inspector General for Tax Administration shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the steps being taken by the Commissioner of Internal Revenue and the Chief Counsel for the Internal Revenue Service to comply with the requirements of subsections (a)(2)(B) and (b).
 (B)Final reportNot later than April 1, 2020, the Treasury Inspector General for Tax Administration shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate describing whether the Internal Revenue Service is in compliance with the requirements of subsections (a)(2)(B) and (b).
 (d)DefinitionsFor purposes of this section— (1)Principal officerThe term principal officer means, with respect to the Internal Revenue Service—
 (A)any employee whose position is listed under the Internal Revenue Service in the most recent version of the United States Government Manual published by the Office of the Federal Register;
 (B)any employee who is a senior staff member reporting directly to the Commissioner of Internal Revenue or the Chief Counsel for the Internal Revenue Service; and
 (C)any associate counsel, deputy counsel, or division head in the Office of the Chief Counsel for the Internal Revenue Service.
 (2)Specified employeeThe term specified employee means, with respect to the Internal Revenue Service, any employee who— (A)holds a Senior Executive Service position (as defined in section 3132 of title 5, United States Code) in the Internal Revenue Service or the Office of Chief Counsel for the Internal Revenue Service; and
 (B)is not a principal officer of the Internal Revenue Service. 3002.Prohibition on rehiring any employee of the Internal Revenue Service who was involuntarily separated from service for misconduct (a)In generalSection 7804 is amended by adding at the end the following new subsection:
									
 (d)Prohibition on rehiring employees involuntarily separatedThe Commissioner may not hire any individual previously employed by the Commissioner who was removed for misconduct under this subchapter or chapter 43 or chapter 75 of title 5, United States Code, or whose employment was terminated under section 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the hiring of employees after the date of the enactment of this Act.
								3003.Notification of unauthorized inspection or disclosure of returns and return information
 (a)In generalSubsection (e) of section 7431 is amended by adding at the end the following new sentences: The Secretary shall also notify such taxpayer if the Internal Revenue Service or a Federal or State agency (upon notice to the Secretary by such Federal or State agency) proposes an administrative determination as to disciplinary or adverse action against an employee arising from the employee’s unauthorized inspection or disclosure of the taxpayer’s return or return information. The notice described in this subsection shall include the date of the unauthorized inspection or disclosure and the rights of the taxpayer under such administrative determination..
 (b)Effective dateThe amendment made by this section shall apply to determinations proposed after the date which is 180 days after the date of the enactment of this Act.
								BProvisions relating to exempt organizations
							3101.Mandatory e-filing by exempt organizations
 (a)In generalSection 6033 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
									
 (n)Mandatory electronic filingAny organization required to file a return under this section shall file such return in electronic form..
 (b)Conforming amendmentParagraph (7) of section 527(j) is amended by striking if the organization has and all that follows through such calendar year. (c)Inspection of electronically filed annual returnsSubsection (b) of section 6104 is amended by adding at the end the following: Any annual return required to be filed electronically under section 6033(n) shall be made available by the Secretary to the public as soon as practicable in a machine readable format..
								(d)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
									(2)Transitional relief
										(A)Small organizations
 (i)In generalIn the case of any small organizations, or any other organizations for which the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this paragraph as the Secretary) determines the application of the amendments made by this section would cause undue burden without a delay, the Secretary may delay the application of such amendments, but such delay shall not apply to any taxable year beginning on or after the date 2 years after of the enactment of this Act.
 (ii)Small organizationFor purposes of clause (i), the term small organization means any organization— (I)the gross receipts of which for the taxable year are less than $200,000; and
 (II)the aggregate gross assets of which at the end of the taxable year are less than $500,000. (B)Organizations filing form 990–TIn the case of any organization described in section 511(a)(2) of the Internal Revenue Code of 1986 which is subject to the tax imposed by section 511(a)(1) of such Code on its unrelated business taxable income, or any organization required to file a return under section 6033 of such Code and include information under subsection (e) thereof, the Secretary may delay the application of the amendments made by this section, but such delay shall not apply to any taxable year beginning on or after the date 2 years after of the enactment of this Act.
										3102.Notice required before revocation of tax exempt status for failure to file return
 (a)In generalSection 6033(j)(1) is amended by striking If an organization and inserting the following:  (A)Notice (i)In generalAfter an organization described in subsection (a)(1) or (i) fails to file the annual return or notice required under either subsection for 2 consecutive years, the Secretary shall notify the organization—
 (I)that the Internal Revenue Service has no record of such a return or notice from such organization for 2 consecutive years, and
 (II)about the revocation that will occur under subparagraph (B) if the organization fails to file such a return or notice by the due date for the next such return or notice required to be filed.
												The notification under the preceding sentence shall include information about how to comply with
 the filing requirements under subsection (a)(1) and (i).(B)RevocationIf an organization. (b)Effective dateThe amendment made by this section shall apply to failures to file returns or notices for 2 consecutive years if the return or notice for the second year is required to be filed after December 31, 2018.
								CTax Court
							3301.Disqualification of judge or magistrate judge of the Tax Court
 (a)In generalPart II of subchapter C of chapter 76 is amended by adding at the end the following new section:  7467.Disqualification of judge or magistrate judge of the Tax CourtSection 455 of title 28, United States Code, shall apply to judges and magistrate judges of the Tax Court and to proceedings of the Tax Court..
 (b)Clerical amendmentThe table of sections for such part is amended by adding at the end the following new item:   Sec. 7467. Disqualification of judge or magistrate judge of the Tax Court.. 3302.Opinions and judgments (a)In generalSection 7459 is amended by striking all the precedes subsection (c) and inserting the following:
									
										7459.Opinions and judgments
 (a)RequirementAn opinion upon any proceeding instituted before the Tax Court and a judgment thereon shall be made as quickly as practicable. The judgment shall be made by a judge in accordance with the opinion of the Tax Court, and such judgment so made shall, when entered, be the judgment of the Tax Court.
 (b)Inclusion of findings of fact in opinionIt shall be the duty of the Tax Court and of each division to include in its opinion or memorandum opinion upon any proceeding, its findings of fact. The Tax Court shall issue in writing all of its findings of fact, opinions, and memorandum opinions. Subject to such conditions as the Tax Court may by rule provide, the requirements of this subsection and of section 7460 are met if findings of fact or opinion are stated orally and recorded in the transcript of the proceedings..
 (b)ReferencesSection 7459 is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:
									
 (g)ReferencesAny reference in this title to a decision or report of the Tax Court shall be treated as a reference to a judgment or opinion of the Tax Court, respectively..
 (c)Conforming amendmentThe item relating to section 7459 in the table of sections for part II of subchapter C of chapter 76 is amended to read as follows:
									
										
											Sec. 7459. Opinions and judgments..
 (d)Continuing effect of legal documentsAll orders, decisions, reports, rules, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions, in connection with the Tax Court, which are in effect at the time this section takes effect, or were final before the effective date of this section and are to become effective on or after the effective date of this section, shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the Tax Court.
								3303.Title of special trial judge changed to magistrate judge of the Tax Court
 (a)In generalSection 7443A is amended— (1)by striking special trial judges in subsections (a) and (e) and inserting magistrate judges of the Tax Court,
 (2)by striking special trial judges of the court in subsection (b) and inserting magistrate judges of the Tax Court, and (3)by striking special trial judge in subsections (c) and (d) and inserting magistrate judge of the Tax Court.
									(b)Conforming amendments
 (1)The heading of section 7443A is amended by striking “Special trial judges” and inserting Magistrate judges of the Tax Court. (2)The heading of section 7443A(b) is amended by striking Special trial judges and inserting Magistrate judges of the Tax Court.
 (3)The item relating to section 7443A in the table of sections for part I of subchapter C of chapter 76 is amended to read as follows:
										
											
												Sec. 7443A. Magistrate judges of the Tax Court..
 (4)The heading of section 7448 is amended by striking Special trial judges and inserting Magistrate judges of the Tax Court. (5)Section 7448 is amended—
 (A)by striking special trial judge's each place it appears in subsections (a)(6), (c)(1), (d), and (m)(1) and inserting magistrate judge of the Tax Court's, and (B)by striking special trial judge each place it appears other than in subsection (n) and inserting magistrate judge of the Tax Court.
 (6)Section 7448(n) is amended— (A)by striking special trial judge which are allowable and inserting magistrate judge of the Tax Court which are allowable, and
 (B)by striking special trial judge of the Tax Court both places it appears and inserting magistrate judge of the Tax Court. (7)The heading of section 7448(b)(2) is amended by striking Special trial judges and inserting Magistrate judges of the Tax Court.
 (8)The item relating to section 7448 in the table of sections for part I of subchapter C of chapter 76 is amended to read as follows:
										
											
												Sec. 7448. Annuities to surviving spouses and dependent children of judges and magistrate judges of
			 the Tax Court..
 (9)Section 7456(a) is amended— (A)by striking special trial judge each place it appears and inserting magistrate judge, and
 (B)by striking (or by the clerk and inserting of the Tax Court (or by the clerk. (10)Section 7466(a) is amended by striking special trial judge and inserting magistrate judge.
 (11)Section 7470A is amended by striking special trial judges both places it appears in subsections (a) and (b) and inserting magistrate judges. (12)Section 7471(a)(2)(A) is amended by striking special trial judges and inserting magistrate judges.
 (13)Section 7471(c) is amended— (A)by striking Special trial judges in the heading and inserting Magistrate judges of the Tax Court, and
 (B)by striking special trial judges and inserting magistrate judges. 3304.Repeal of deadwood related to Board of Tax Appeals (a)Section 7459, as amended by this Act, is amended by striking subsection (f) and by redesignating subsections (g) and (h) as subsections (f) and (g), respectively.
 (b)Section 7447(a)(3) is amended to read as follows:  (3)In any determination of length of service as judge or as a judge of the Tax Court of the United States there shall be included all periods (whether or not consecutive) during which an individual served as judge..
								Karen L. HaasClerk.